





LOAN AGREEMENT
Dated as of January 9, 2017
Between
ESI LEASING, LLC,
as Borrower
and
FIRST TECHNOLOGY FEDERAL CREDIT UNION,
as Lender





--------------------------------------------------------------------------------





Table of Contents


Page


I.
DEFINITIONS; PRINCIPLES OF CONSTRUCTION                1

1.1
Definitions                                    1

1.2
Principles of Construction                            14

II.
THE LOAN                                        14

2.1
The Loan                                    14

2.2
Interest Rate                                    15

2.3
Loan Payments                                15

2.4
Prepayments                                    16

2.5
Security for Loan                                17

2.6
Release of Property                                17

2.7
Accounts                                    17

2.8
Conditions to Closing                                17

III.
REPRESENTATIONS AND WARRANTIES; CERTAIN COVENANTS        20

3.1
Borrower Representations                            20

3.2
Survival of Representations                            34

IV.
BORROWER COVENANTS                                35

4.1
Borrower Affirmative Covenants                        35

4.2
Borrower Negative Covenants                        44

V.
INSURANCE, CASUALTY, AND CONDEMNATION                47

5.1
Insurance                                    47

5.2
Casualty and Condemnation                            50

5.3
Delivery of Net Proceeds                            52

VI.
RESERVE FUNDS                                    55

6.1
Debt Service Reserve Funds                            55

6.2
Tax Funds                                    56

6.3
Insurance Funds                                57

6.4
Reserve Funds                                    58

VII.
TRANSFERS                                        59

7.1
Transferring, Conveying, or Encumbering the Land, Equipment, Improvements or
Interests in Borrower; Change of Control                    59






--------------------------------------------------------------------------------





Table of Contents
(continued)
Page


VIII.
SALE OF LOAN AND PARTICIPATIONS                        59

8.1
Sale of Loan and Participations                        59

8.2
Component Notes                                60

IX.
DEFAULTS                                        61

9.1
Event of Default                                61

9.2
Remedies                                    63

9.3
Right to Cure Defaults                            64

9.4
Remedies Cumulative                                65

X.
MISCELLANEOUS                                    65

10.1
Successors and Assigns                            65

10.2
Lender's Discretion                                65

10.3
Governing Law; Waiver of Jury Trial; Jurisdiction                65

10.4
Modification, Waiver in Writing                        66

10.5
Delay Not a Waiver                                66

10.6
Notices                                    67

10.7
Headings                                    67

10.8
Severability                                    67

10.9
Preferences                                    67

10.10
Waiver of Notice                                68

10.11
Remedies of Borrower                            68

10.12
Expenses; Indemnity                                68

10.13
Offsets, Counterclaims and Defenses                        69

10.14
No Joint Venture or Partnership                        69

10.15
Publicity                                    69

10.16
Waiver of Marshalling of Assets                        70

10.17
Waiver of Offsets/Defenses/Counterclaims                    70

10.18
Conflict; Construction of Documents; Reliance                70

10.19
Brokers and Financial Advisors                        70

10.20
Prior Agreements                                71

10.21
Creation of Security Interest                            71










--------------------------------------------------------------------------------





Table of Contents
(continued)
Page


10.22
Set-Off                                        71

10.23
Approvals; Third Parties; Conditions                        71

10.24
Limitation on Liability of Lender's Officers, Employees, Etc        72

10.25
Oregon Statutory Warning                            72






--------------------------------------------------------------------------------









LOAN AGREEMENT
THIS LOAN AGREEMENT, dated as of January ___, 2017 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
"Agreement"), between FIRST TECHNOLOGY FEDERAL CREDIT UNION, a federally
chartered credit union having an office at 3555 SW 153rd Avenue, Beaverton,
Oregon 97003 (together with its successors and assigns, "Lender"), and
ESI LEASING, LLC, an Oregon limited liability company having an address at 13900
NW Science Park Drive, Portland, Oregon 97229 (together with its respective
permitted successors and assigns, "Borrower").
All capitalized terms used herein shall have the respective meanings set forth
in Article I hereof.
W I T N E S S E T H :
WHEREAS, Borrower desires to obtain the Loan from Lender; and
WHEREAS, subject to and in accordance with the terms and conditions of this
Agreement and the other Loan Documents and based upon the representations,
warranties, covenants and undertakings of Borrower herein and therein contained,
Lender is willing to make the Loan to Borrower.
NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:
I.
DEFINITIONS; PRINCIPLES OF CONSTRUCTION.



1.1Definitions.
For all purposes of this Agreement, except as otherwise expressly provided:
"Act" shall have the meaning set forth in Section 3.1.25(s) hereof.
"Access Laws" shall have the meaning set forth in Section 4.1.16(a) hereof.
"Accounts" shall mean the Operating Account, the Debt Service Reserve Account,
the Tax Account, the Insurance Account, and all of Borrower's other accounts
maintained at Lender.
"Affiliate" shall mean, as to any Person, any other Person that (i) directly or
indirectly, owns ten percent (10%) or more of legal, beneficial or economic
interests in such Person, (ii) is in control of, is controlled by or is under
common ownership or control with such Person, (iii) is a director or officer of
such Person or of an Affiliate of such Person and/or (iv) is the spouse, issue
or parent of such Person or of an Affiliate of such Person. As used in this
definition, the term "control" means the possession, directly or indirectly, of
the power to direct or cause the direction of the management, policies or
activities of a Person, whether through ownership of voting securities, by
contract or otherwise and the terms "controlled" and "controlling" shall have
correlative meanings.
"Agreement" shall have the meaning set forth in the introductory paragraph
hereto.
"ALTA" shall mean American Land Title Association or any successor thereto.





--------------------------------------------------------------------------------





"Alteration Threshold" shall mean $1,400,000.
"Appraisal" shall mean, as of any date, the then most current appraisal of the
Property in its then "as is" condition, in form and substance satisfactory to
Lender in its sole and absolute discretion.
"Approved CPA" shall have the meaning set forth in Section 4.1.6(b) hereof.
"Award" shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation.
"Bankruptcy Action" shall mean, with respect to any Person, (i) such Person
filing a voluntary petition under the Bankruptcy Law; (ii) the filing of an
involuntary petition against such Person under the Bankruptcy Law, or soliciting
or causing to be solicited petitioning creditors for any involuntary petition
against such Person; (iii) such Person filing an answer consenting to or
otherwise acquiescing in or joining in any involuntary petition filed against
it, by any other Person under the Bankruptcy Law; (iv) such Person consenting to
or acquiescing in or joining in an application for the appointment of a
custodian, receiver, trustee, or examiner for such Person or any portion of the
Property; or (v) such Person making an assignment for the benefit of creditors,
or admitting, in writing or in any legal proceeding, its insolvency or inability
to pay its debts as they become due.
"Bankruptcy Law" shall mean the U.S. Bankruptcy Code, any other federal, state
or foreign bankruptcy or insolvency law and any comparable foreign laws relating
to bankruptcy, insolvency or creditors' rights.
"Basic Carrying Costs" shall mean the sum of the following costs associated with
the Property for the applicable period or Fiscal Year: (i) Taxes, (ii) Other
Charges and (iii) Insurance Premiums.
"Borrower" shall have the meaning set forth in the introductory paragraph
hereto.
"Business Day" shall mean any day other than a Saturday, a Sunday or a legal
holiday on which national banks are not open for general business in the State
of Oregon.
"Cash Equivalents" shall mean, on any day: (a) any evidence of debt issued by
the United States government, or guaranteed as to the timely payment of
principal and interest by the United States government, and maturing 12 months
or less after that day; (b) commercial paper issued by a corporation (other than
Guarantor or any subsidiary of Guarantor) organized under the laws of any state
of the United States of America or of the District of Columbia, rated A-2 by
Standard and Poor's Ratings Service or the equivalent rating by another
nationally-recognized ratings service acceptable to Bank and having a stated
maturity date nine months or less after its issue date; (c) any certificate of
deposit or banker's acceptance issued by a commercial bank that is a member of
the Federal Reserve System and has a combined unimpaired capital and surplus and
unimpaired undivided profits of not less than $500,000,000, and maturing not
more than 12 months after that day; and (d) any repurchase agreement (i) entered
into with any Federal Reserve System member commercial bank of the size referred
to in clause (c) above, (ii) secured by any obligation of the type described in
any of clauses (a)-(c) above and (iii) having a market value on its date of at
least 100% of the repurchase obligation of that commercial bank.
"Cash Expenses" shall mean, all actual cash operating expenses that Borrower
incurred during the 12‑month period ending on the last day of the month prior to
the date of calculation as a result of, or in connection with, the operation of
the Property, including, without limitation, net deposits to the reserves for
replacements in the assumed amount of $39,750; provided, however, that Operating
Expenses shall not include non-cash charges (e.g., depreciation, amortization).





--------------------------------------------------------------------------------





"Casualty" shall mean any casualty, damage or injury, by fire or otherwise, to
the Property or any part thereof.
"Casualty Consultant" shall have the meaning set forth in Section 5.3.2(c)
hereof.
"Casualty Retainage" shall have the meaning set forth in Section 5.3.2(c)
hereof.
"Closing Date" shall mean the date hereof.
"Code" shall mean the Internal Revenue Code of 1986, as amended and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
"Columbia First Right" shall mean the first right to purchase granted to
Columbia Sportswear Company with respect to the Property as set forth in that
certain First Right to Purchase Agreement between Guarantor, as Borrower's
predecessor-in-interest, and Columbia Sportswear Company dated as of
December 26, 2013, and recorded in the real property records of Washington
County as Document No. 2013-107235.
"Columbia Subordination Agreement" means that certain Subordination Agreement
among Lender, Borrower and Columbia Sportswear Company dated on or about the
date hereof.
"Condemnation" shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.
"Debt" shall mean the Outstanding Principal Balance, together with all interest
accrued and unpaid thereon, and all other sums due to Lender in respect of the
Loan under the Note, this Agreement or any other Loan Document.
"Debt Service" shall mean, with respect to any particular period of time, the
aggregate amount of scheduled principal and interest payments due and payable
under the Note and this Agreement.
"Debt Service Reserve Account" shall have the meaning set forth in Section 6.1.1
hereof.
"Debt Service Coverage Ratio" shall mean a ratio, as determined by Lender from
tax returns or financial statements reasonably acceptable to Lender for the
applicable period, in which:
(i)the numerator is the Net Cash Income; and
(ii)the denominator is the aggregate Debt Service due and payable during such
period.
"Debt Service Reserve Funds" shall have the meaning set forth in Section 6.1.1
hereof.
"Default" shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.
"Default Rate" shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate or (ii) five percent (5%) above the
Interest Rate.
"EBITDA" means, with respect to any fiscal period, for the Guarantor and its
subsidiaries calculated on a consolidated basis and as determined in accordance
with GAAP consistently applied, the





--------------------------------------------------------------------------------





sum of (a) net income, plus (b) in each case to the extent deducted in
calculating net income for such period, (i) interest expense, (ii) income tax
expense, (iii) depreciation expense, (iv) amortization expense, and
(v) extraordinary losses or expenses incurred other than in the ordinary course
of business.
"Effective Gross Income" shall mean Gross Income less an assumed vacancy and
credit loss equal to five percent (5%) of Gross Income.
"Environmental Indemnity" shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
"Environmental Law" shall have the meaning set forth in the Environmental
Indemnity.
"Equipment" shall have the meaning set forth in the granting clause of the
Security Instrument.
"ERISA" shall have the meaning set forth in Section 4.2.10 hereof.
"ESA" means that certain Phase I environmental site assessment prepared by AEI
Consultants Environmental & Engineering Services and dated October 31, 2016.
"Event of Default" shall have the meaning set forth in Section 9.1 hereof.
"Exchange Act" shall mean the Securities and Exchange Act of 1934, as amended.
"Executive Order" shall mean an Executive Order of the President of the United
States of America.
"Existing Leases" means (i) the Major Lease; (ii) the Option and Lease Agreement
dated April 19, 1996, by and between Guarantor and U S West NewVector Group,
Inc.; and (iii) Lease Agreement effective November 12, 2016, between Columbia
Brand USA, LLC, and Guarantor.
"Fiscal Year" shall mean each 52- or 53-week period with the end date being the
Saturday closest to the March 31st and the beginning date being the Sunday
following the prior Fiscal Year end.
"GAAP" shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession.
"Government Lists" shall mean, collectively, (i) the Specially Designated
Nationals and Blocked Persons Lists maintained by OFAC, (ii) any other list of
terrorists, terrorist organizations or narcotics traffickers maintained pursuant
to any of the Rules and Regulations of OFAC, and (iii) any similar lists
maintained by the United States Department of State, the United States
Department of Commerce or any other Governmental Authority or pursuant to any
Executive Order.
"Governmental Authority" shall mean any court, agency, board, bureau,
commission, department, office or other authority of any nature whatsoever of
any governmental unit (foreign, federal, state, county, district, municipal,
city or otherwise) whether now or hereafter in existence.





--------------------------------------------------------------------------------





"Gross Income" shall mean, for any applicable period, rental income, tenant
recoveries, and other miscellaneous income, from tenants at the Property that
are not in bankruptcy, are in occupancy, are paying full rent, and are not in
default under their Lease, including base rents, tenant reimbursements, and
other miscellaneous income, but excluding deposits, capital gains, and other
charges reasonably deemed by Lender to be of a nonrecurring nature.
"Guarantor" shall mean Electro Scientific Industries, Inc., an Oregon
corporation.
"Guaranty" shall mean that certain Unconditional Guaranty of Payment, dated as
of the date hereof, executed by Guarantor in connection with the Loan for the
benefit of Lender, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.
"Hazardous Substances" shall have the meaning set forth in the Environmental
Indemnity.
"Improvements" shall have the meaning set forth in the granting clause of the
Security Instrument.
"Indebtedness" shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for deferred purchase price of property or services (including
trade obligations) for which such Person is liable or secured by a Lien on such
Person's property (provided that if such Person has not assumed or become liable
for the payment of such obligation, the amount of such Indebtedness shall be
limited to the lesser of (a) the principal amount of the obligations so secured
and (b) the fair market value of the encumbered property)), (ii) all amounts due
and owing under any agreement to purchase, to provide funds for payment, to
supply funds, or to invest in any Person, (iii) all indebtedness guaranteed by
such Person, (iv) all obligations under leases that constitute capital leases
for which such Person is liable, and (v) all obligations of such Person under
interest rate swaps, caps, floors, collars and other interest hedge agreements,
in each case whether such Person is liable contingently or otherwise, as
obligor, guarantor or otherwise, or in respect of which obligations such Person
otherwise assures any other Person against loss.
"Indemnified Liabilities" shall have the meaning set forth in Section 10.12(b)
hereof.
"Insurance Account" shall have the meaning set forth in Section 6.3.1 hereof.
"Insurance Funds" shall have the meaning set forth in Section 6.3.1 hereof.
"Insurance Premiums" shall have the meaning set forth in Section 5.1.1(b)
hereof.
"Insurance Proceeds" shall mean the amount of all insurance proceeds paid under
the Policies.
"Interest Period" shall mean, with respect to any Monthly Payment Date, the
period commencing on the fifteenth (15th) day of the preceding calendar month
and terminating on the fourteenth (14th) day of the calendar month in which such
Monthly Payment Date occurs; provided, however, that the initial Interest Period
shall begin on the Closing Date and shall end on the immediately following
fourteenth (14th) day of a calendar month.
"Interest Rate" shall mean a fixed rate per annum equal to four and 75/100ths
percent (4.75%), as may be adjusted pursuant to Sections 2.3.4(d) and 4.1.6(h)
hereof.
"knowledge" shall mean the actual knowledge of the chief executive officer,
president, chief financial officer, the principal officer having authority with
respect to the management of the Property, in





--------------------------------------------------------------------------------





each case, of Borrower or Guarantor, or both, including persons with similar
authority to those named regardless of title.
"Land" shall have the meaning set forth in the granting clause of the Security
Instrument.
"Lease" shall mean any lease, sublease, subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) to which Borrower or any of its Affiliates is party
pursuant to which any Person is granted a possessory interest in, or right to
use or occupy all or any portion of any space in the Property, and every
modification, amendment or other agreement relating to such lease, sublease,
subsublease, letting, license, concession or other agreement and every guarantee
of the performance and observance of the covenants, conditions and agreements to
be performed and observed by the other party thereto; such term shall include,
but not be limited to the Major Lease.
"Legal Requirements" shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees, demands and injunctions of Governmental Authorities affecting the Loan,
any Secondary Market Transactions with respect to the Loan, Borrower, Guarantor
or the Property or any part thereof or the ownership, construction, alteration,
use, management or operation of the Property or any part thereof, whether now or
hereafter enacted and in force, including, without limitation, the Securities
Act, the Exchange Act, Regulation AB, the rules and regulations promulgated
pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection Act,
zoning and land use laws and the Americans with Disabilities Act of 1990, and
all permits, licenses and authorizations and regulations relating thereto, and
all covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting Borrower, Guarantor or the Property or any part thereof, including,
without limitation, any which may (i) require repairs, modifications or
alterations in or to the Property or any part thereof or (ii) in any way limit
the use and enjoyment thereof.
"Lender" shall have the meaning set forth in the introductory paragraph hereto.
"Lender Indemnitees" shall mean (i) Lender, (ii) any Person who is or will have
been involved in the origination of the Loan, (iii) any Person who is or will
have been involved in the servicing of the Loan, (iv) any Person in whose name
the Lien created by the Security Instrument and the other Loan Documents are or
will be recorded or filed, (v) any Person who will hold or acquire or will have
held a full or partial interest in the Loan (including, but not limited to,
custodians, trustees and other fiduciaries who hold or have held a full or
partial interest in the Loan evidenced for the benefit of third parties),
(vi) any Person who holds or acquires or will have held a participation or other
full or partial interest in the Loan, whether during the term of the Loan or as
a part of or following a foreclosure of the Loan, (vii) any successors by
merger, consolidation or acquisition of all or a substantial portion of Lender's
assets and business and (viii) the respective officers, directors, shareholders,
partners, members, employees, agents, representatives, contractors,
subcontractors, Affiliates, participants, successors and assigns of any Person
described in any of the foregoing clauses.
"Lien" shall mean any mortgage, deed of trust, deed to secure debt, indemnity
deed of trust, lien (statutory or otherwise), pledge, hypothecation, assignment,
security interest, easement, restrictive covenant, preference, or any other
encumbrance, charge or transfer of, or any agreement to enter into or create any
of the foregoing affecting (i) all or any portion of the Property or any
interest therein or (ii) any direct or indirect interest in Borrower or
Guarantor, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any





--------------------------------------------------------------------------------





of the foregoing, the filing of any financing statement, and mechanic's,
materialman's and other similar liens and encumbrances.
"Liquid Assets" shall mean, on any day, the aggregate value in U.S. Dollars of
unrestricted cash, Cash Equivalents, Reserve Funds, and 80% of the market value
of securities that are acceptable to Lender and readily marketable on a United
States public securities exchange or other international public securities
exchange acceptable to Lender, other than the stock of Guarantor or any
subsidiary of Guarantor. Liquidity may not include any cash or Cash Equivalents
that are (a) held as restricted cash or specially designated accounts relating
to cash reserve requirements of other lenders or regulatory or governmental
agencies, (b) pledged, encumbered or otherwise restricted other than pursuant to
the Loan Documents, or (c) held in any IRA, 401(k) or other retirement plan or
account.
"Loan" shall mean the loan in the original principal amount of Fourteen Million
and No/100 ($14,000,000.00) made by Lender to Borrower pursuant to this
Agreement.
"Loan Documents" shall mean, collectively, this Agreement, the Note, the
Security Instrument, the Security Agreement, the Guaranty, the Environmental
Indemnity, the Columbia Subordination Agreement, and all other documents,
agreements, certificates and instruments now or hereafter executed and/or
delivered in connection with the Loan.
"Loan Fee" shall mean an underwriting fee due to Lender in the amount of Seventy
Thousand and No/100 Dollars ($70,000.00).
"Loan-to-Value Ratio" shall mean the ratio, as of a particular date, in which:
(i) the numerator is equal to the Outstanding Principal Balance and (ii) the
denominator is equal to the appraised value of the Property based on an
Appraisal.
"Major Lease" shall mean that certain Lease dated on or about the date hereof,
between Borrower, as landlord, and Guarantor, as tenant.
"Material Adverse Effect" shall mean any material adverse effect upon (i) the
business operations, economic performance, assets, condition (financial or
otherwise), equity, contingent liabilities, material agreements or results of
operations of Borrower, Guarantor or the Property, (ii) the ability of Borrower
or Guarantor to perform its obligations under any Loan Document to which it is a
party, (iii) the enforceability or validity of any Loan Document, the perfection
or priority of any Lien created under any Loan Document or the rights, interests
and remedies of Lender under any Loan Document or (iv) the value, use or
operation of the Property or the cash flows from the Property.
"Material Agreements" shall mean any management, brokerage, or leasing
agreement, and (ii) any cleaning, maintenance, service or other contract or
agreement of any kind (other than the Leases) of a material nature (materiality
for purposes of this definition shall include, without limitation, any contract
with a term longer than one year or any contract that is not cancelable on
thirty (30) days' or less notice without the payment of any termination fee or
payments of any kind), in either case relating to the ownership, development,
leasing, management, use, operation, maintenance, repair, improvement or
restoration of the Property, whether written or oral.
"Maturity Date" shall mean January 1, 2027.
"Maximum Legal Rate" shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the Debt under





--------------------------------------------------------------------------------





the laws of such Governmental Authorities whose laws are held by any court of
competent jurisdiction to govern the interest rate provisions of the Debt.
"Monthly Debt Service Payment Amount" shall mean a constant monthly payment
amount of $90,483.51.
"Monthly Payment Date" shall mean the fifteenth (15th) day of every calendar
month occurring during the Term commencing with February 15, 2017; provided,
however, that Lender shall have the right to change the Monthly Payment Date to
any other day of a calendar month selected by Lender, in its sole and absolute
discretion (including in connection with a Participation) upon notice to
Borrower (in which event such change shall then be deemed effective) and, if
requested by Lender, Borrower shall promptly execute an amendment to this
Agreement to evidence such change; provided that if Lender shall have elected to
change the Monthly Payment Date as aforesaid, Lender shall have the option, but
not the obligation, to adjust the Interest Period accordingly.
"Monthly Insurance Deposit" shall have the meaning set forth in Section 6.3.1
hereof.
"Monthly Tax Deposit" shall have the meaning set forth in Section 6.2.1 hereof.
"Net Cash Income" shall mean, for any period, Effective Gross Income less Cash
Expenses.
"Net Proceeds" shall mean: (i) the net amount of all Insurance Proceeds, after
deduction of reasonable costs and expenses (including, but not limited to,
reasonable attorneys' fees), if any, in collecting such Insurance Proceeds;
provided that, for purposes of Section 5.3 hereof, "Net Proceeds" shall mean
such net amount of Insurance Proceeds to the extent received by Lender pursuant
to the Policies required under Sections 5.1.1(a)(i), (iv), (vi), (xi) and (xii)
as a result of the applicable Casualty, or (ii) the net amount of the Award,
after deduction of reasonable costs and expenses (including, but not limited to,
reasonable attorneys' fees), if any, in collecting such Award.
"Net Proceeds Deficiency" shall have the meaning set forth in Section 5.3.2(f)
hereof.
"Note" shall mean that certain Promissory Note, dated the date hereof, in the
stated principal amount of Fourteen Million and 00/100 Dollars ($14,000,000.00),
made by Borrower in favor of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
"Notice" shall have the meaning set forth in Section 10.6 hereof.
"Obligations" shall mean, collectively, Borrower's obligations for the payment
of the Debt and the performance of the Other Obligations.
"OFAC" shall mean the Office of Foreign Assets Control or, if the context
requires, any successor Governmental Authority.
"Officer's Certificate" shall mean a certificate delivered to Lender by Borrower
that is signed by an authorized senior officer of Guarantor.
"Operating Account" shall mean the account maintained by Borrower with Lender
into which the Rents and all other gross revenues from the Property shall be
deposited.
"Organizational Documents" shall mean, as to any Person, the organizational or
governing documents of such Person, including the certificate of incorporation
and by-laws with respect to a





--------------------------------------------------------------------------------





corporation and the certificate of formation or organization and operating
agreement with respect to a limited liability company.
"Other Charges" shall mean all ground rents, maintenance charges, impositions
(other than Taxes), and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof.
"Other Obligations" shall mean: (i) all obligations of Borrower contained in
this Agreement, the Note or any other Loan Document, and (ii) all obligations of
Borrower contained in any renewal, extension, amendment, restatement,
modification, consolidation, change of, or substitution or replacement for all
or any part of this Agreement, the Note or any other Loan Document, excluding,
in each case, Borrower's obligation for the payment of the Debt.
"Outstanding Principal Balance" shall mean, as of any date, the outstanding
principal balance of the Loan.
"Patriot Act" shall mean, collectively, all laws relating to terrorism or money
laundering, including Executive Order No. 13224 on Terrorist Financing
(effective September 24, 2001) and the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Public Law 107‑56), as the same may be amended, replaced, supplemented or
otherwise modified from time to time.
"Patriot Act Offense" shall mean (i) any violation of the laws of the United
States of America or of any of the several states, or any act or omission that
would constitute a violation of such laws if committed within the jurisdiction
of the United States of America or any of the several states, relating to
terrorism or money laundering, including any offense under (a) the laws against
terrorism; (b) the laws against money laundering, (c) the Bank Secrecy Act, as
amended, (d) the Money Laundering Control Act of 1986, as amended, or (e) the
Patriot Act, or (ii) the conspiracy to commit, or aiding and abetting another to
commit, any violation of any such laws.
"Permitted Encumbrances" shall mean, collectively, (i) the Liens and security
interests created by the Loan Documents, (ii) all Liens, encumbrances and other
matters expressly set forth on Schedule A or Schedule B of the Title Insurance
Policy and otherwise acceptable to Lender in its sole discretion, (iii) Liens,
if any, for Taxes imposed by any Governmental Authority not yet due or
delinquent, (iv) Leases permitted under this Agreement, including the Existing
Leases, and (v) such other title and survey exceptions as Lender has approved or
may approve in writing in Lender's sole discretion.
"Permitted Transfer" shall mean any of the following: (i) any transfer, directly
as a result of the death of a natural person, of stock, membership interests,
partnership interests or other ownership interests previously held by the
decedent in question to the Person or Persons lawfully entitled thereto,
(ii) any transfer, directly as a result of the legal incapacity of a natural
person, of stock, membership interests, partnership interests or other ownership
interests previously held by such natural person to the Person or Persons
lawfully entitled thereto, and (iii) any Lease of space in the Improvements to
Tenants in accordance with the terms and provisions of Section 4.1.10 hereof.
"Person" shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any Governmental Authority and any fiduciary acting in such capacity on
behalf of any of the foregoing.





--------------------------------------------------------------------------------





"Policies" or "Policy" shall have the meaning set forth in Section 5.1.1(b)
hereof.
"Prohibited Person" shall mean any Person:
(a)listed in the Annex to, or is otherwise subject to the prohibitions of,
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
and relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism or any other similar
prohibitions contained in the rules and regulations of OFAC or in any enabling
legislation or other Executive Orders;
(b)that, to the Borrower's knowledge, is owned or controlled by, or acting for
or on behalf of, any Person that is listed in the Annex to, or is otherwise
subject to the prohibitions of, Executive Order No. 13224;
(c)with whom, to the Borrower's knowledge, Lender is prohibited from dealing or
otherwise engaging in any transaction by any terrorism or money laundering law,
including Executive Order No. 13224;
(d)who, to the Borrower's knowledge, commits, threatens, conspires to commit or
supports "terrorism" as defined in Executive Order No. 13224;
(e)that is named as a "specially designated national and blocked person" on the
most current list published by OFAC at its official website or at any
replacement website or other replacement official publication of such list;
(f)that is subject to trade restrictions under United States law, including,
without limitation, the Patriot Act, the International Emergency Economic Powers
Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1
et seq., and any Executive Orders or regulations promulgated thereunder;
(g)that is listed on any Government List;
(h)that, to the Borrower's knowledge, has been previously indicted for or
convicted of any felony involving a crime or crimes of moral turpitude or for
any Patriot Act Offense;
(i)that is currently, to the Borrower's knowledge, under investigation by any
Governmental Authority for alleged criminal activity; or
(j)who, to the Borrower's knowledge, is an Affiliate of any Person that is
described by or that satisfies any of clauses (i) through (ix) above.


"Property" shall mean the parcel of real property, the Improvements now or
hereafter erected, situated or installed thereon and all personal property owned
by Borrower and encumbered by the Security Instrument, together with all rights
pertaining to such property (real and personal) and the Improvements, which
property is located at 13900 and 14000 NW Science Park Drive, Portland, Oregon
97229 and is more particularly described in the granting clauses of the Security
Instrument.
"Regulation AB" shall mean Regulation AB under the Securities Act and the
Exchange Act, as such regulation may be amended from time to time.
"Regulation S-K" means Regulation S-K of the Securities Act, as such regulation
may be amended from time to time.
"Regulation S-X" means Regulation S-X of the Securities Act, as such regulation
may be amended from time to time.
"Rents" shall mean all rents, rent equivalents, moneys payable as damages
(including payments by reason of the rejection of a Lease in a Bankruptcy
Action) or in lieu of rent or rent equivalents, royalties (including, without
limitation, all oil and gas or other mineral royalties and bonuses), income,
receivables,





--------------------------------------------------------------------------------





receipts, revenues, deposits (including, without limitation, security, utility
and other deposits), accounts, cash, issues, profits, charges for services
rendered, and other consideration of whatever form or nature received by or paid
to or for the account of or benefit of Borrower, or any of its agents or
employees, from any and all sources arising from or attributable to the
Property, including, without limitation, all rents from the lease or sublease of
all or a portion of the Property and the Insurance Proceeds, if any, from
business or rental interruption or other loss of income insurance.
"Required Minimum EBITDA" shall mean $2,500,000, determined on an annual basis
for the immediately preceding Fiscal Year.
"Required Minimum Liquidity" shall mean an amount equal to Fifteen Million and
No/100 Dollars ($15,000,000.00).
"Reserve Funds" shall mean, collectively, the Debt Service Reserve Funds, the
Tax Reserve Funds, the Insurance Funds, and any other escrow or reserve fund
established by the Loan Documents.
"Restoration" shall mean the repair and restoration of the Property after a
Casualty or Condemnation as nearly as possible to the condition the Property was
in immediately prior to such Casualty or Condemnation, with such alterations as
may be reasonably approved by Lender.
"Restoration Threshold" shall mean $1,400,000.
"Restricted Party" shall mean, collectively, (i) Borrower and Guarantor and
(ii) any shareholder, partner, member, non-member manager or any other direct or
indirect legal or beneficial owner of Borrower or Guarantor.
"Secondary Market Transaction" shall have the meaning set forth in Section 8.1
hereof.
"Securities Act" shall mean the Securities Act of 1933, as amended.
"Security Agreement" shall mean that certain second priority Subordinated
Security Agreement dated as of the date hereof, executed and delivered by
Guarantor as security for the Loan and encumbering the collateral described
therein, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
"Security Instrument" shall mean that certain first priority Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing dated as
of the date hereof, executed and delivered by Borrower as security for the Loan
and encumbering the Property, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
"Severed Loan Documents" shall have the meaning set forth in Section 9.2(c)
hereof.
"Significant Obligor" shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.
"State" shall mean the State of Oregon.
"Survey" shall mean a current land survey for the Property, certified to the
title insurance company and Lender and its successors and assigns, in form and
substance satisfactory to Lender and prepared by a professional and properly
licensed land surveyor satisfactory to Lender in accordance with the most
current Minimum Standard Detail Requirements for ALTA/NSPS Land Title Surveys
together





--------------------------------------------------------------------------------





with the surveyor's seal affixed to the Survey and a certification from the
surveyor in form and substance acceptable to Lender.
"Tax Account" shall have the meaning set forth in Section 6.2.1 hereof.
"Tax Funds" shall have the meaning set forth in Section 6.2.1 hereof.
"Taxes" shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or any part thereof, together with all interest and
penalties thereon.
"Tenant" shall mean any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of the Property.
"Term" shall mean the term from the Closing Date through (and including) the
Maturity Date.
"Title Insurance Policy" shall mean a 2006 ALTA mortgagee title insurance policy
in the form acceptable to Lender issued with respect to the Property and
insuring the Lien of the Security Instrument, together with such endorsements
and affirmative coverages as Lender may require.
"Transfer" shall have the meaning set forth in Section 7.1(a) hereof.
"UCC" or "Uniform Commercial Code" shall mean the Uniform Commercial Code as in
effect in the State or, if the context requires, in the State of Oregon.
"U.S. Bankruptcy Code" shall mean Title 11 of the United States Code entitled
"Bankruptcy", as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder.
1.2Principles of Construction.
All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified. All uses of the word "including"
shall mean "including, without limitation," unless the context shall indicate
otherwise. Unless otherwise specified, the words "hereof," "herein" and
"hereunder" and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.
(a)The term "Borrower", as used herein, shall individually and collectively, as
the context may require, mean "Borrower" in its capacity as the owner of the
Property.


II.THE LOAN.


2.1The Loan.


2.1.1Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth herein, Lender shall make the Loan to Borrower and Borrower shall
accept the Loan from Lender on the Closing Date.





--------------------------------------------------------------------------------





2.1.2Single Disbursement to Borrower. Borrower shall receive only one (1)
borrowing hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed.


2.1.3The Note. The Loan shall be evidenced by the Note and shall be repaid in
accordance with the terms of this Agreement and the Note.


2.1.4Use of Proceeds. Borrower shall use the proceeds of the Loan (a) to acquire
the Property and/or repay and discharge any existing loans relating to the
Property, (b) to pay all past-due Basic Carrying Costs, if any, in respect of
the Property, (c) to deposit the Reserve Funds, (d) to pay costs and expenses
incurred in connection with the closing of the Loan, as approved by Lender, (e)
for working capital and other general business purposes and (f) to make
distributions to Guarantor to be used by Guarantor for working capital and other
general business purposes.


2.2Interest Rate.


2.2.1Interest Rate. Interest on the Outstanding Principal Balance shall accrue
and be payable from the Closing Date up to and including the end of the last
Interest Period in which the Maturity Date occurs at the Interest Rate.


2.2.2Default Rate. In the event that, and for so long as, any Event of Default
has occurred and remains outstanding, the Outstanding Principal Balance and, to
the extent permitted by law, overdue interest in respect of the Loan, shall
accrue interest at the Default Rate.


2.2.3Interest Calculation. Interest on the Outstanding Principal Balance shall
be calculated on a 365/365 simple interest basis; that is, by applying the ratio
of the interest rate over the number of days in a year (365 for all years,
including leap years), multiplied by the Outstanding Principal Balance,
multiplied by the actual number of days the principal balance is outstanding.
All interest payable under the Note and the other Loan Documents is computed
using this method.


2.2.4Usury Savings. This Agreement and the other Loan Documents are subject to
the express condition that at no time shall Borrower be required or obligated to
pay interest on the principal balance of the Loan at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If, by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of the Maximum Legal Rate,
the Interest Rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder. All
sums paid or agreed to be paid to Lender for the use, forbearance, or detention
of the sums due under the Loan shall, to the extent permitted by the applicable
Legal Requirements, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan until payment in full so that the rate or amount of
interest on account of the Loan does not exceed the Maximum Legal Rate from time
to time in effect and applicable to the Loan for so long as the Loan is
outstanding.


2.3Loan Payments.


2.3.1Payment Before Maturity Date. Borrower shall make a payment to Lender of
interest only on the Closing Date for the initial Interest Period. Borrower
shall make a payment to Lender





--------------------------------------------------------------------------------





of principal and interest equal to the Monthly Debt Service Payment Amount on
the Monthly Payment Date occurring in February 2017 and on each Monthly Payment
Date thereafter to and including the Maturity Date. A loan amortization chart
(assuming no prepayments and regular and timely payments each Interest Period)
is attached hereto as Exhibit A.


2.3.2Payment on Maturity Date. Borrower shall pay to Lender on the Maturity Date
the Outstanding Principal Balance, all interest which has accrued or would
accrue through and including the last day of the Interest Period in which the
Maturity Date occurs and all other amounts due hereunder and under the Note and
the other Loan Documents.


2.3.3Late Payment Charge. If a payment is fifteen (15) days or more late,
Borrower will be charged and agrees to pay five percent (5%) of the amount of
such payment or $5.00, whichever is greater, in order to defray the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment. Any such
amount shall be secured by the Security Instrument and the other Loan Documents
to the extent permitted by applicable law.


2.3.4Method and Place of Payment.
a.Except as otherwise specifically provided herein, all payments and prepayments
under this Agreement, the Note and the other Loan Documents shall be made to
Lender not later than 1:00 P.M., Portland, Oregon time, on the date when due and
shall be made in lawful money of the United States of America in immediately
available funds at Lender's office or as otherwise directed by Lender, and any
funds received by Lender after such time shall, for all purposes hereof, be
deemed to have been paid on the next succeeding Business Day. Borrower
authorizes Lender to charge any of the Accounts, including the Operating
Account, for the amount of any payment or prepayment on the Note or other amount
owing pursuant to any of the other Loan Documents.
b.Whenever any payment to be made hereunder or under any other Loan Document
shall be stated to be due on a day which is not a Business Day, the due date
thereof shall be the first (1st) Business Day that is immediately preceding such
due date (notwithstanding such adjustment of due dates, Borrower shall not be
entitled to any deduction of interest due under this Agreement, the Note or any
of the other Loan Documents).
c.All payments required to be made by Borrower hereunder or under the Note or
the other Loan Documents shall be made irrespective of, and without deduction
for, any setoff, claim or counterclaim and shall be made irrespective of any
defense thereto.
d.Borrower understands that the Interest Rate has been set with the requirement
that the Borrower shall submit all loan payments via ACH during the term of the
Loan. Should Borrower cease or not initiate ACH payments for the payment of all
amounts payable under this Agreement, the Interest Rate shall increase by 0.25%
until such time as ACH is implemented.


2.4Prepayments. The unpaid principal balance of the Note and accrued interest
thereon may be prepaid in full or in part at any time without premium or
penalty. Any partial prepayment will be applied by Lender toward the payment of
any principal and/or interest of the Loan and/or any other amounts due under the
Loan Documents in such order, proportion and priority as Lender in its sole and
absolute discretion shall determine. Notwithstanding anything else in this
Agreement to the contrary, in all events Borrower must pay all other costs
relating to the Loan. Lender is not obligated hereunder or under any of the
other Loan Documents to re-advance to Borrower any sums prepaid by Borrower,
whether prepaid voluntarily or involuntarily.







--------------------------------------------------------------------------------





2.5Security for Loan. The Loan shall be secured by the Security Instrument with
respect to the Property and the Security Agreement with respect to the
collateral of Guarantor described therein.


2.6Release of Property.
i.Upon payment in full of all principal and interest due on the Loan and all
other amounts due and payable under the Loan Documents in accordance with the
terms and provisions of the Loan Documents, upon the written request and at the
sole cost and expense of Borrower, Lender shall release the Lien of the Security
Instrument.
ii.In connection with the release of the Security Instrument, Borrower shall
submit to Lender, concurrently with the request under Section 2.6(a), a release
of Lien (and the related Loan Documents) for the Property for execution by
Lender. Such release shall be in a form appropriate in the jurisdiction in which
the Property is located and that would be satisfactory to a prudent lender and
contains standard provisions, if any, protecting the rights of the releasing
lender. In addition, Borrower shall provide all other certificates, documents
and instruments Lender reasonably requires to be delivered by Borrower in
connection with such release, together with an Officer's Certificate certifying
that such documentation (i) is in compliance with all applicable Legal
Requirements, and (ii) will effect such release in accordance with the terms of
this Agreement.


2.7Accounts. Borrower agrees to open and maintain the Operating Account for the
Property at the Lender. Borrower must at all times deposit, or cause to be
deposited, all Rents and gross revenues from the Property into the Operating
Account. Withdrawals by Borrower from such Operating Account may be made if no
Event of Default exists for the payment of operating expenses for the Property.


2.8Conditions to Closing.


2.8.1No Obligation to Close or Advance. Lender is not required to close the Loan
or to advance funds under this Agreement until all of the requirements and
conditions set forth in this Section 2.8 have been completed and fulfilled to
the satisfaction of Lender in its discretion, at Borrower's sole cost and
expense.


2.8.2Conditions to Closing.
a.On or before the Closing Date, Borrower must provide to Lender each of the
following relating to the Land and the existing Improvements, in form and
substance acceptable to Bank:
i.A pro forma Title Insurance Policy, or a marked-up commitment to issue the
Title Insurance Policy, signed by an officer of the title company issuing such
Title Insurance Policy, in form and substance satisfactory to Lender and
including all endorsements as required by Lender, and satisfactory reinsurance
agreements to the extent required by Lender. All title insurance premiums in
connection with the issuance of the Title Insurance Policy must be paid on or
before the Closing Date by Borrower. The title company issuing such Title
Insurance Policy must provide priority insurance over all possible mechanics'
lien claims.
ii.Copies of a Survey, in such number as Lender may reasonably designate.
iii.The ESA, addressed to Lender or, in the event the ESA is not addressed to
Lender, Borrower must provide the ESA together with a reliance letter addressed
to Lender in compliance with Lender's requirements. Borrower must also provide
copies of all environmental documents prepared, adopted, certified or filed by
Borrower with any Governmental Authority in connection with the Property,
including any initial study or environmental impact report, prepared, adopted,
certified or filed by Borrower with any Governmental Authority. If there are any
underground storage tanks on the Land, evidence of compliance with Legal
Requirements related to such underground storage tanks and, if





--------------------------------------------------------------------------------





required by Lender, evidence that the storage tanks have been removed in
accordance with applicable Legal Requirements and any environmental remediation,
if any, completed.
iv.Evidence that all insurance required pursuant to Article V is in place.
v.A flood zone certification from a consultant acceptable to Lender indicating
that the Land and the Improvements are not located in a flood plain or any other
flood-prone area as designated by any Governmental Authority; provided, however,
that if the Land and/or the Improvements are so located, Borrower must provide
proof of flood insurance to Lender.
vi.A copy of each agreement, if any, to which Borrower or any of its Affiliates
is party relating to the management, operation or maintenance of the Property.
vii.Copies of all Leases for the Property, signed by the landlord and tenant
thereunder, delivered to and approved by Lender, and a subordination and
attornment agreement with respect thereto, in form and substance satisfactory to
Lender.
viii.An Appraisal that demonstrates that the Loan-to-Value Ratio is not greater
than 60 percent.
b.On or before the Closing Date, Borrower must provide to Lender each of the
following relating to Borrower and Guarantor, in form and substance acceptable
to Lender:
i.A copy of Borrower's Organizational Documents, certified as true, correct and
complete by an officer of Borrower authorized to do so, together with (i) a
current certificate of good standing or valid existence from the Secretary of
State of the state in which Borrower was organized (and from the Secretary of
State of the state where the Land is located, if different from the jurisdiction
in which Borrower was organized), and (ii) resolutions and/or consents of those
parties necessary to authorize the transaction contemplated hereby.
ii.A copy of Guarantor's Organizational Documents, certified as true, correct
and complete by an officer of Guarantor authorized to do so, together with (i) a
current certificate of good standing from the jurisdiction in which Guarantor
was organized, and (ii) resolutions and/or consents of those parties necessary
to authorize the transaction contemplated hereby.
iii.The most current available financial statements of Borrower and Guarantor,
signed and certified as true, correct and complete by a member thereof or an
officer, as applicable.
iv.The payment of all costs, expenses and fees (including, without limitation,
the Loan Fee) due to Lender.
c.On or before the Closing Date, Borrower must execute and deliver (or cause to
be executed and delivered) to Lender, the Loan Documents (including, without
limitation, the Columbia Subordination Agreement) and such other documents as
Lender may require, in form and substance acceptable to Lender and to its
counsel, in their sole discretion, to evidence and secure the Loan. Lender may
designate which of the Loan Documents are to be placed of record or filed, the
order of recording or filing thereof, and the offices in which the same are to
be recorded or filed, Borrower must cooperate with Lender's recordation and
filing requirements, and may in no event take any action in contravention
thereof. Borrower must pay all documentary, intangible, recording, filing and/or
registration taxes and/or fees due upon the Note, the Security Instrument, the
financing statement and/or the other Loan Documents.
d.Lender shall have received the following:
i.written evidence that any financing statements required by Lender have been
filed with the Secretary of State or other appropriate office, together with
evidence that the collateral covered thereby is subject to no prior Lien,
excepting only Liens approved in writing by Lender; and
ii.written evidence that the applicable title company has recorded the Security
Instrument.
e.On the Closing Date, Lender must receive from outside counsel for Borrower and
Guarantor one or more current written opinions, in form and substance acceptable
to Lender, addressed to





--------------------------------------------------------------------------------





Lender, covering matters such as due formation, authorization, execution and
delivery of the Loan Documents and enforceability of the Loan Documents.
f.[RESERVED]
g.As of the Closing Date, no Default or Event of Default shall have occurred and
be continuing and no Default or Event of Default shall result from the making of
the Loan on the Closing Date.
h.No event or other change shall have occurred that has resulted or would
reasonably be expected to result in a Material Adverse Effect on Borrower,
Guarantor or the Property as of the Closing Date.
i.On or before the Closing Date, Lender shall have received all other
agreements, documents and/or exhibits which may be required, in Lender's
judgment, to assure compliance with the requirements of this Agreement and the
other Loan Documents.
j.On or before the Closing Date, Borrower and Guarantor shall have become credit
union members of Lender.


III.REPRESENTATIONS AND WARRANTIES; CERTAIN COVENANTS.


3.1Borrower Representations. Borrower represents and warrants to Lender that:


3.1.1Organization.


a.Borrower is, and since the date of its formation has been, duly organized and
validly existing with full power and authority to own its assets and conduct its
business, and Borrower is, and since the date of its formation has been, duly
qualified and in good standing (where applicable) in all jurisdictions in which
the ownership or leasing of its property or the conduct of its business requires
such qualification (except where the failure to be so qualified would not have a
Material Adverse Effect). Borrower has taken all necessary action to authorize
the execution and delivery of, and the performance of its obligations under,
this Agreement and the other Loan Documents to which it is a party, and Borrower
has the power and authority to execute and deliver the Loan Documents to which
it is a party, to perform its obligations thereunder and to complete all of the
transactions contemplated thereby.
b.Borrower's exact legal name is correctly set forth in the first paragraph of
this Agreement. Borrower is an organization of the type specified in the first
paragraph of this Agreement. Borrower is incorporated or organized under the
laws of the state specified in the first paragraph of this Agreement. Borrower's
principal place of business and chief executive office has and will continue to
be the address of Borrower set forth in the first paragraph of this Agreement
(unless Borrower notifies Lender in writing at least thirty (30) days prior to
the date of such change). Borrower's organizational identification number
assigned by the state of its organization is 1264938-99 and its federal tax
identification number is 81-4371900.
c.Guarantor is, and since the date of its formation has been, duly organized and
validly existing with full power and authority to own its assets and conduct its
business, and Guarantor is, and since the date of its formation has been, duly
qualified and in good standing (where applicable) in all jurisdictions in which
the ownership or leasing of its property or the conduct of its business requires
such qualification (except where the failure to be so qualified would not have a
Material Adverse Effect). Guarantor has taken all necessary action to authorize
the execution and delivery of, and the performance of its obligations under, the
Loan Documents to which it is a party, and Guarantor has the power and authority
to execute and deliver the Loan Documents to which it is a party, to perform its
obligations thereunder and to complete all of the transactions contemplated
thereby.
d.Guarantor's exact legal name is Electro Scientific Industries, Inc. Guarantor
is a corporation. Guarantor is incorporated or organized under the laws of the
State of Oregon. Guarantor's





--------------------------------------------------------------------------------





principal place of business and chief executive office has been for the
preceding four (4) months (or, if less than four (4) months, the entire period
of the existence of Guarantor) and will continue to be 13900 NW Science Park
Drive, Portland, Oregon 97229 (unless Borrower or Guarantor notifies Lender in
writing at least thirty (30) days prior to the date of such change). Guarantor's
organizational identification number assigned by the state of its organization
is 047954-15 and its federal tax identification number is 93-0370304.


3.1.2Proceedings. This Agreement and the other Loan Documents have been duly
authorized, executed and delivered by or on behalf of each of Borrower and
Guarantor and constitute legal, valid and binding obligations of Borrower and
Guarantor, respectively, enforceable against Borrower and Guarantor in
accordance with their respective terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors' rights generally and by general principles of equity
(regardless of whether such enforcement is sought in a proceeding in equity or
at law).


3.1.3No Conflicts. The execution and delivery of the Loan Documents and the
performance by each of Borrower and Guarantor of their respective obligations
under this Agreement and the other Loan Documents will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any lien, charge or
encumbrance (other than pursuant to the Loan Documents) upon any asset or
property of Borrower or Guarantor pursuant to the terms of any indenture,
mortgage, deed of trust, loan agreement, partnership agreement, management
agreement or other agreement or instrument to which Borrower or Guarantor is a
party or by which any of Borrower's or Guarantor's assets or properties is
subject, nor will such action result in any violation by Borrower or Guarantor
of the provisions of any Legal Requirements of any Governmental Authority having
jurisdiction over Borrower or Guarantor or any of Borrower's or Guarantor's
assets or properties.


3.1.4Litigation. There is no action, suit, proceeding or investigation pending
or, to Borrower's knowledge, threatened against Borrower, Guarantor or the
Property in any court or by or before any other Governmental Authority that
would reasonably be expected to have a Material Adverse Effect.


3.1.5Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which would reasonably be expected to materially and
adversely affect Borrower or the Property, or Borrower's business, assets or
properties, operations or condition (financial or otherwise). Borrower is not in
default in any material respect in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any Permitted
Encumbrance or any other material agreement or instrument to which it is a party
or by which Borrower or the Property is bound. Borrower has no material
financial obligation (contingent or otherwise) under any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which Borrower
is a party or by which Borrower or the Property is otherwise bound, other than
(a) obligations incurred in the ordinary course of the operation of the Property
as permitted under Section 3.1.25(d) hereof and (b) obligations under the Loan
Documents.


3.1.6Consents. Each consent, approval, authorization, order, registration or
qualification of or with any court or any other Governmental Authority required
for the execution and delivery by each of Borrower and Guarantor of the Loan
Documents to which it is a party and the performance of its obligations
thereunder has been obtained and is in full force and effect.





--------------------------------------------------------------------------------





3.1.7Title. Borrower has good, marketable and insurable fee simple title to the
real property comprising part of the Property and good title to the balance of
the Property, free and clear of all Liens whatsoever except the Permitted
Encumbrances. The Security Instrument, together with any Uniform Commercial Code
financing statements required to be filed in connection therewith, when properly
recorded in the appropriate records, will create (a) a valid, perfected first
priority lien on the Property, subject only to Permitted Encumbrances, and
(b) perfected security interests in and to, and perfected collateral assignments
of, all personalty (including the Leases), all in accordance with the terms
thereof, in each case subject only to the Permitted Encumbrances. There are no
claims for payment or mechanic's, materialman's or other similar liens or claims
which have been filed for work, labor or materials affecting the Property which
are or would reasonably be expected to become Liens prior to, or of equal
priority with, the Lien of the Security Instrument and the other Loan Documents.
None of the Permitted Encumbrances, individually or in the aggregate, materially
interfere with the benefits of the security intended to be provided by the
Security Instrument and the other Loan Documents, materially and adversely
affect the value of the Property, impair the use or operation of the Property or
impair Borrower's ability to perform its Obligations in a timely manner.


3.1.8No Plan Assets. As of the date hereof and throughout the term of the Loan,
(a) to the Borrower's knowledge, neither Borrower nor Guarantor is a sponsor, is
obligated to contribute to, or is itself (nor will it be) an "employee benefit
plan," as defined in Section 3(3) of ERISA, subject to Title I of ERISA or
Section 4975 of the Code, (b) none of the assets of either of Borrower or
Guarantor constitutes or will constitute "plan assets" of one or more such plans
within the meaning of 29 C.F.R. Section 2510.3-101, (c) neither Borrower nor
Guarantor is (nor will it be) a "governmental plan" within the meaning of
Section 3(32) of ERISA, and (d) to the Borrower's knowledge, transactions by or
with either Borrower or Guarantor are not and will not be subject to any
statute, rule or regulation regulating investments of, or fiduciary obligations
with respect to, "governmental plans" within the meaning of Section 3(32) of
ERISA which is similar to the provisions of Section 406 of ERISA or Section 4975
of the Code and which prohibit or otherwise restrict the transactions
contemplated by this Agreement (including, but not limited to, the exercise by
Lender of any of its rights under the Loan Documents).


3.1.9Compliance. Borrower and the Property and the use thereof comply in all
material respects with all applicable Legal Requirements, including, without
limitation, building and zoning ordinances and codes. In the event that all or
any part of the Improvements are destroyed or damaged, said Improvements can be
legally reconstructed to their condition prior to such damage or destruction,
and thereafter exist for the same use without violating any zoning or other
ordinances applicable thereto and without the necessity of obtaining any
variances or special permits. No legal proceedings are pending or, to the
knowledge of Borrower, threatened with respect to the zoning of the Property.
Neither the zoning nor any other right to construct, use or operate the Property
is in any way dependent upon or related to any property other than the Property.
Borrower is not in default or violation of any order, regulation, writ,
injunction, decree or demand of any Governmental Authority, the violation of
which could have a Material Adverse Effect. There has not been committed by
Borrower or any other Person in occupancy of or involved with the operation or
use of the Property any act or omission affording the federal government, any
state or local government or any other Governmental Authority the right of
forfeiture as against the Property or any part thereof or any monies paid in
performance of Borrower's Obligations under any of the Loan Documents.


3.1.10Financial Information. All financial data, including, without limitation,
the statements of cash flow and income and operating expense, that have been
delivered to Lender in respect of Borrower, Guarantor and the Property or
otherwise in connection with the Loan (i) are true, correct and complete in all
material respects, (ii) accurately represent the financial condition of
Borrower, Guarantor





--------------------------------------------------------------------------------





and the Property, as applicable, as of the date of such reports, and (iii) have
been prepared in accordance with GAAP and the Uniform System of Accounts
throughout the periods covered, except as disclosed therein. Neither of Borrower
nor Guarantor has any contingent liabilities, liabilities for taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments that are known to Borrower or Guarantor and that would
reasonably be expected to have a Material Adverse Effect. Since the date of such
financial statements, there has been no material adverse change in the financial
condition, operation or business of Borrower, Guarantor or the Property from
that set forth in said financial statements.


3.1.11Condemnation. No Condemnation or other similar proceeding has been
commenced or, to Borrower's best knowledge, has been threatened or is
contemplated with respect to all or any portion of the Property or for the
relocation of roadways providing access to the Property.


3.1.12Easements; Utilities and Public Access. The Property has rights of access
to public ways and is served by water, sewer, sanitary sewer and storm drain
facilities adequate to service the Property for its intended uses. All public
utilities necessary or convenient to the continued use and enjoyment of the
Property are located either in the public right‑of‑way abutting the Property
(which are connected so as to serve the Property without passing over any other
property) or in recorded easements serving the Property and such easements are
set forth in and insured by the Title Insurance Policy. All roads necessary for
the use of the Property for its current purposes have been completed and
dedicated to public use and accepted by all applicable Governmental Authorities.


3.1.13Separate Tax Lots. The Property is comprised of one (1) or more parcels
that constitute a separate tax lot or lots and does not constitute a portion of
any other tax lot not a part of the Property.


3.1.14Separate Legal Lots. The Property is comprised of one (1) or more parcels
that constitute a separate legal lot or lots that may be lawfully conveyed and
does not constitute a portion of any other legal lot not a part of the Property.


3.1.15Assessments. There are no pending or, to Borrower's knowledge, proposed
special or other assessments for public improvements or otherwise affecting the
Property, nor are there, to Borrower's knowledge, any contemplated improvements
to the Property that would reasonably be expected to result in such special or
other assessments.


3.1.16Enforceability. The Loan Documents are not subject to any right of
rescission, set‑off, counterclaim or defense by Borrower or Guarantor, including
the defense of usury, nor would the operation of any of the terms of the Loan
Documents, or the exercise of any right thereunder, render the Loan Documents
unenforceable (subject only to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors' rights
generally and, as to enforceability, to principles of equity), and neither
Borrower nor Guarantor has asserted any right of rescission, set‑off,
counterclaim or defense with respect thereto.


3.1.17Assignment of Leases. The assignment of lease provisions in the Security
Instrument create a valid assignment of, or a valid security interest in,
certain rights under the Leases, subject only to a license granted to Borrower
to exercise certain rights and to perform certain obligations of the lessor
under the Leases, as more particularly set forth therein. No Person other than
Lender has any interest in (other than Guarantor's interest as lessee under the
Major Lease) or assignment of the Leases or any portion of the Rents due and
payable or to become due and payable thereunder.





--------------------------------------------------------------------------------





3.1.18Insurance. Borrower has obtained and has delivered to Lender original or
certified copies of the Policies, with all premiums prepaid thereunder,
reflecting the insurance coverages, amounts and other requirements set forth in
this Agreement. No claims have been made under any of the Policies, and no
Person, including Borrower, has done, by act or omission, anything which would
impair the coverage of any of the Policies.


3.1.19Licenses. All approvals, authorizations, certifications, licenses and
permits, including, without limitation, certificates of completion and occupancy
and any applicable liquor license, required by any Governmental Authority or
otherwise necessary for the legal ownership, use, occupancy and operation of the
Property in the manner in which the Property is currently being owned, used,
occupied and operated have been obtained by or on behalf of Borrower and are in
full force and effect.


3.1.20Flood Zone. None of the Improvements on the Property is located in an area
identified by the Federal Emergency Management Agency as a special flood hazard
area (or, if so located, the flood insurance required pursuant to
Section 5.1.1(a)(i) is in full force and effect with respect to the Property).


3.1.21Physical Condition. The Property, including, without limitation, all
buildings, improvements, parking facilities, sidewalks, storm drainage systems,
roofs, plumbing systems, HVAC systems, fire protection systems, electrical
systems, equipment, elevators, exterior sidings and doors, landscaping,
irrigation systems and all structural components, are in good condition, order
and repair in all material respects; there exists no structural or other
material defects or damages in the Property, whether latent or otherwise, and
Borrower has not received notice from any insurance company or bonding company
of any defects or inadequacies in the Property, or any part thereof, which would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or any termination or threatened
termination of any policy of insurance or bond.


3.1.22Boundaries. All of the improvements which were included in determining the
appraised value of the Property lie wholly within the boundaries and building
restriction lines of the Property, and no improvements on adjoining properties
encroach upon the Property. No easements or other encumbrances affecting the
Property encroach upon any of the Improvements so as to affect the value,
marketability, use or operation of the Property except those which are insured
against by the Title Insurance Policy, each of which, whether or not insured
against by the Title Insurance Policy, is shown on the Survey.


3.1.23Leases. Borrower represents and warrants to Lender with respect to the
Leases that: (a) the Property is not subject to any Leases other than the
Existing Leases, (b) the Major Lease is in full force and effect and there are
no defaults thereunder by any party thereto and there are no conditions that,
with the passage of time or the giving of notice, or both, would constitute
defaults thereunder, (c) the copy of the Major Lease delivered to Lender is
true, correct and complete, and there are no oral agreements with respect
thereto, (d) no Rent (including security or other deposits) has been paid more
than one (1) month in advance of its due date, (e) all work to be performed by
the landlord under the Major Lease has been performed as required and has been
accepted by Guarantor, (f) there are no payments, free rent, partial rent,
rebate of rent or other payments, credits, allowances or abatements required to
be given by Borrower to any Tenant, (g) all security or other deposits are being
held in accordance with the Major Lease and all applicable Legal Requirements,
(h) Borrower has no knowledge of any notice of termination or default with
respect to the Major Lease; (i) Borrower has not assigned or pledged the Major
Lease, the rents or any interest therein except to Lender; (j) no Person has an
option, right of first refusal or offer or any other preferential right to
purchase all or any portion of, or interest in,





--------------------------------------------------------------------------------





the Property, other than the Columbia First Right; (k) Guarantor has not
assigned the Major Lease or sublet all or any portion of the premises demised
thereby other than pursuant to the Existing Leases, (l) Guarantor does not have
the right to terminate the Major Lease prior to expiration of the stated term of
such Lease; (m) no Hazardous Substances have been disposed, stored or treated by
Guarantor on or under the Property in violation of applicable Legal
Requirements; (n) Borrower does not have any knowledge of Guarantor's intention
to use its leased premises for any activity which, directly or indirectly,
involves the use, generation, treatment, storage, disposal or transportation of
any petroleum product or any other Hazardous Substances in violation of
applicable Legal Requirements, and (o) the Major Lease is subordinate to the
Security Instrument either pursuant to their terms or a recorded subordination
agreement.


3.1.24Filing, Recording and Other Taxes. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid under the applicable Legal Requirements in connection with the transfer of
the Property to Borrower have been paid or are being paid simultaneously
herewith. All mortgage, mortgage recording, stamp, intangible or other similar
taxes required to be paid under the applicable Legal Requirements in connection
with the execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, the
Security Instrument, have been paid or are being paid simultaneously herewith.
All taxes and governmental assessments due and owing in respect of the Property
have been paid, or an escrow of funds in an amount sufficient to cover such
payments has been established under the Loan Documents.


3.1.25Single Purpose.
Borrower hereby represents and warrants to, and covenants with, Lender that
since the date of its formation and at all times on and after the date hereof
and until such time as the Debt shall be paid in full:
a.Borrower (i) has been, is, and will be organized solely for the purpose of
acquiring, owning, leasing, managing and operating the Property, entering into
and performing its obligations under the Loan Documents, refinancing the
Property in connection with a permitted repayment of the Loan, and transacting
lawful business that is incident, necessary and appropriate to accomplish the
foregoing, and (ii) has not owned, does not own, and will not own any asset or
property other than (A) the Property and (B) incidental personal property
necessary for the ownership, leasing, management or operation of the Property.
b.Borrower has not engaged and will not engage in any business or activity other
than the acquisition, ownership, leasing, management, operation and financing of
the Property and lawful business that is incident, necessary and appropriate to
accomplish the foregoing.
c.Borrower has not entered and will not enter into any contract or agreement
with any Affiliate of Borrower, any constituent party of Borrower or any
Affiliate of any constituent party, except upon terms and conditions that are
intrinsically fair, commercially reasonable, and no less favorable to it than
those that would be available on an arm's-length basis from an unrelated third
party.
d.Borrower has not incurred and will not incur any Indebtedness other than
(i) the Debt and (ii) unsecured trade payables and operational debt not
evidenced by a note and in an aggregate amount not exceeding one percent (1%) of
the original principal amount of the Loan at any one time; provided that any
Indebtedness incurred pursuant to clause (ii) shall be (A) outstanding not more
than sixty (60) days and (B) incurred in the ordinary course of business. No
Indebtedness, other than the Debt, may be secured (senior, subordinate or pari
passu) by the Property.
e.Borrower has not made and will not make any loans or advances to any other
Person (including any Affiliate of Borrower, any constituent party of Borrower
or any Affiliate of any constituent party), and has not acquired and shall not
acquire obligations or securities of its Affiliates.





--------------------------------------------------------------------------------





f.Borrower has been, is, and will remain solvent and Borrower has paid its debt
and liabilities (including, as applicable, shared personnel and overhead
expenses) from its assets as the same became due and will pay its debts and
liabilities (including, as applicable, shared personnel and overhead expenses)
from its assets as the same shall become due, in each case provided that there
exists sufficient cash flow from the Property to do so.
g.(i) Borrower has done or caused to be done, and will do and cause to be done,
all things necessary to observe its organizational formalities and preserve its
separate existence, (ii) Borrower has not terminated or failed to comply with
and will not terminate or fail to comply with the provisions of its
Organizational Documents, (iii) except as previously disclosed to Lender in
writing, Borrower has not amended, modified or otherwise changed its
Organizational Documents and (iv) unless Lender has consented in writing,
Borrower will not amend, modify or otherwise change its Organizational
Documents.
h.Borrower has maintained and will maintain all of its books, records, financial
statements and bank accounts separate from those of its Affiliates and any other
Person. Borrower's assets have not been listed as assets on the financial
statement of any other Person; provided, however, that Borrower's assets may
have been included in a consolidated financial statement of its Affiliates;
provided that, if applicable, (i) appropriate notation were made on such
consolidated financial statements to indicate the separateness of Borrower and
such Affiliates and to indicate that Borrower's assets and credit were not
available to satisfy the debts and other obligations of such Affiliates or any
other Person, and (ii) such assets were listed on Borrower's own separate
balance sheet. Borrower's assets will not be listed as assets on the financial
statement of any other Person; provided, however, that Borrower's assets may be
included in a consolidated financial statement of its Affiliates provided that
(A) appropriate notation shall be made on such consolidated financial statements
to indicate the separateness of Borrower and such Affiliates and to indicate
that Borrower's assets and credit are not available to satisfy the debts and
other obligations of such Affiliates or any other Person, and (B) such assets
shall be listed on Borrower's own separate balance sheet. Borrower has filed and
shall file its own tax returns (except to the extent that Borrower was or is
treated as a "disregarded entity" for tax purposes and was or is not required to
file tax returns under applicable law) and has not filed and shall not file a
consolidated federal income tax return with any other Person other than its
parent. Borrower has maintained and shall maintain its books, records,
resolutions and agreements as official records.
i.Borrower (i) has been, will be, and at all times has held and will hold itself
out to the public as, a legal entity separate and distinct from any other entity
(including any Affiliate of Borrower or any constituent party of Borrower),
(ii) has corrected and shall correct any known misunderstanding regarding its
status as a separate entity, (iii) has conducted and shall conduct business in
its own name, (iv) has not identified and shall not identify itself or any of
its Affiliates as a division or department or part of the other and (v) has
maintained and utilized and shall maintain and utilize separate stationery,
invoices and checks bearing its own name.
j.Borrower has maintained and will maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations.
k.Neither Borrower nor any constituent party of Borrower has sought or will seek
or effect the liquidation, dissolution, winding up, consolidation or merger, in
whole or in part, of Borrower, any sale or other transfer of all or
substantially all of its assets or any sale or other transfer outside the
ordinary course of business.
l.Borrower has not commingled and will not commingle funds or other assets of
Borrower with those of any Affiliate or constituent party or any other Person,
and has held and will hold all of its assets in its own name.





--------------------------------------------------------------------------------





m.Borrower has maintained and will maintain its assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any Affiliate or constituent party or any other
Person.
n.Borrower did not assume, guarantee or become obligated for the debts or
obligations of any other Person and did not hold itself out to be responsible
for or have its credit or assets available to satisfy the debts or obligations
of any other Person. Borrower will not assume, guarantee or become obligated for
the debts or obligations of any other Person and does not and will not hold
itself out to be responsible for or have its credit or assets available to
satisfy the debts or obligations of any other Person.
o.The Organizational Documents of Borrower shall provide that the business and
affairs of Borrower shall be managed by or under the direction of a manager
designated by Guarantor. In addition, the Organizational Documents of Borrower
shall provide an express acknowledgment that Lender is an intended third-party
beneficiary of the "special purpose" and "separateness" provisions of such
Organizational Documents.
p.If requested by Lender at any time when a Default or an Event of Default is
outstanding, Borrower shall amend its Organizational Documents so that following
such amendment the manager of Borrower shall when voting with respect to any of
the matters set forth below in Section 3.1.25(q), consider only the interests of
Borrower, including its creditors.
q.The Organizational Documents of Borrower shall provide that Borrower will not
(and Borrower agrees that it will not), without the unanimous consent of its
board of directors or managers, (i) file or consent to the filing of any
petition, either voluntary or involuntary, to take advantage of any applicable
insolvency, bankruptcy, liquidation or reorganization statute, (ii) seek or
consent to the appointment of a receiver, liquidator or any similar official for
Borrower or a substantial portion of its assets or properties, (iii) take any
action that might cause Borrower to become insolvent, (iv) make an assignment
for the benefit of creditors, (v) admit in writing Borrower's inability to pay
its debts generally as they become due, (vi) declare or effectuate a moratorium
on the payment of any obligations, or (vii) take any action in furtherance of
any of the foregoing.
r.The Organizational Documents of Borrower shall provide that, as long as any
portion of the Debt remains outstanding, except as expressly permitted pursuant
to the terms of the Loan Documents, (i) Guarantor may not resign, and (ii) no
additional member shall be admitted to Borrower.
s.The Organizational Documents of Borrower shall provide that, as long as any
portion of the Debt remains outstanding: (i) Borrower shall be dissolved, and
its affairs shall be wound up, only upon the first to occur of the following:
(A) the termination of the legal existence of the last remaining member of
Borrower or the occurrence of any other event which terminates the continued
membership of the last remaining member of Borrower in Borrower unless the
business of Borrower is continued in a manner permitted by its operating
agreement or the Oregon Limited Liability Company Act (the "Act"), or (B) the
entry of a decree of judicial dissolution under the Act; (ii) upon the
occurrence of any event that causes the last remaining member of Borrower to
cease to be a member of Borrower or that causes Guarantor to cease to be a
member of Borrower (other than (A) upon an assignment by Guarantor of all of its
limited liability company interests in Borrower and the admission of the
transferee, if permitted pursuant to the Organizational Documents of Borrower
and the Loan Documents, or (B) the resignation of Guarantor and the admission of
an additional member of Borrower, if permitted pursuant to the Organizational
Documents of Borrower and the Loan Documents), to the fullest extent permitted
by law, the personal representative of such last remaining member shall be
authorized to, and shall, within ninety (90) days after the occurrence of the
event that terminated the continued membership of such member in Borrower, agree
in writing (1) to continue the existence of Borrower, and (2) to the admission
of the personal representative or its nominee or designee, as the case may be,
as a substitute member of Borrower, effective as of the occurrence of the event
that terminated the continued membership of such member in Borrower; (iii) the
bankruptcy of Guarantor shall not cause such Guarantor to cease to be a





--------------------------------------------------------------------------------





member of Borrower and upon the occurrence of such event, the business of
Borrower shall continue without dissolution; (iv) in the event of the
dissolution of Borrower, Borrower shall conduct only such activities as are
necessary to wind up its affairs (including the sale of its assets and
properties in an orderly manner), and its assets and properties shall be applied
in the manner, and in the order of priority, set forth in Section 63.625 of the
Act; and (v) to the fullest extent permitted by applicable law, Guarantor shall
irrevocably waive any right or power that they might have to cause Borrower or
any of its assets or properties to be partitioned, to cause the appointment of a
receiver for all or any portion of the assets or properties of Borrower, to
compel any sale of all or any portion of the assets or properties of Borrower
pursuant to any applicable law or to file a complaint or to institute any
proceeding at law or in equity to cause the dissolution, liquidation, winding up
or termination of Borrower.
t.Borrower hereby covenants and agrees that it will comply with or cause the
compliance with, (i) all of the representations, warranties and covenants in
this Section 3.1.25, and (ii) all of the Organizational Documents of Borrower.
u.Borrower has not permitted and will not permit Guarantor access to its bank
accounts.
v.Borrower has paid and shall pay its own liabilities and expenses, including
the salaries of its own employees (if any) from its own funds, and has
maintained and shall maintain a sufficient number of employees (if any) in light
of its contemplated business operations.
w.Borrower has compensated and shall compensate each of its consultants and
agents from its funds for services provided to it. Borrower has paid and shall
pay from its assets all obligations of any kind incurred.
x.Borrower has not (i) filed a bankruptcy, insolvency or reorganization petition
or otherwise instituted insolvency proceedings or otherwise sought any relief
under any laws relating to the relief from debts or the protection of debtors
generally, (ii) sought or consented to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian or any similar official
for Borrower or for all or any portion of Borrower's assets or properties,
(iii) made any assignment for the benefit of Borrower's creditors, or (iv) taken
any action that might have caused Borrower to become insolvent. Without the
unanimous consent of all of its directors or managers, as applicable, Borrower
will not (A) file a bankruptcy, insolvency or reorganization petition or
otherwise institute insolvency proceedings or otherwise seek any relief under
any laws relating to the relief from debts or the protection of debtors
generally, (B) seek or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator, custodian or any similar official for Borrower
or for all or any portion of Borrower's assets or properties, (C) make any
assignment for the benefit of Borrower's creditors, or (D) take any action that
might cause Borrower to become insolvent.
y.Borrower has maintained and will maintain an arm's-length relationship with
its Affiliates.
z.Borrower has allocated and will allocate fairly and reasonably any overhead
expenses that are shared with any Affiliate, including shared office space.
aa.Except in connection with the Loan, Borrower has not pledged and will not
pledge its assets or properties for the benefit of, or to secure the obligations
of, any other Person.
ab.Borrower has had, has and will have no obligation to indemnify its directors,
managers, officers, or members, as the case may be, or, if applicable, has such
an obligation that is fully subordinated to the Debt and that will not
constitute a claim against Borrower if cash flow in excess of the amount
required to pay the Debt is insufficient to pay such obligation.
ac.The Organizational Documents of Borrower shall provide that Borrower will
not: (i) dissolve, merge, liquidate, consolidate; (ii) sell, transfer, dispose,
or encumber (except in accordance with the Loan Documents) all or substantially
all of its assets or properties or acquire all or substantially all of the
assets or properties of any other Person; or (iii) engage in any other business
activity, or amend





--------------------------------------------------------------------------------





its Organizational Documents with respect to any of the matters set forth in
this Section 3.1.25, without the prior consent of Lender in its sole discretion.
ad.Borrower will consider the interests of Borrower's creditors in connection
with all actions.
ae.Borrower has not had and, except in connection with the Loan, does not have
and will not have any of its obligations guaranteed by any Affiliate.
af.Borrower has not owned or acquired and will not own or acquire any stock or
securities of any Person (except to the extent expressly permitted under the
Loan Documents).
ag.Borrower has not bought or held and will not buy or hold evidence of
indebtedness issued by any other Person (other than cash or investment-grade
securities).
ah.Borrower has not formed, acquired or held and will not form, acquire or hold
any subsidiary (whether corporation, partnership, limited liability company or
other entity), and Borrower has not owned and will not own any equity interest
in any other entity.


3.1.26Tax Filings. To the extent required, each of Borrower and Guarantor has
filed (or has obtained effective extensions for filing) all federal, state and
local tax returns required to be filed and have paid or made adequate provision
for the payment of all federal, state and local taxes, charges and assessments
payable by Borrower or Guarantor, as applicable. Each of Borrower and Guarantor
believes that its tax returns (if any) properly reflect the income and taxes of
Borrower or Guarantor, as applicable, for the periods covered thereby, subject
only to reasonable adjustments required by the Internal Revenue Service or other
applicable tax authority upon audit.


3.1.27Solvency. (a) Neither of Borrower nor Guarantor has entered into any Loan
Document to which it is a party or the transactions contemplated thereby with
the actual intent to hinder, delay, or defraud any creditor and (b) each of
Borrower and Guarantor has received reasonably equivalent value in exchange for
its respective obligations under the Loan Documents. Giving effect to the Loan,
the fair saleable value of Borrower's assets exceeds and will, immediately
following the making of the Loan, exceed Borrower's total liabilities,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities. The fair saleable value of Borrower's assets is and
will, immediately following the making of the Loan, be greater than Borrower's
probable liabilities; including the maximum amount of its contingent liabilities
on its debts as such debts become or may become absolute and matured. Borrower's
assets do not and, immediately following the making of the Loan will not,
constitute unreasonably small capital to carry out its business as conducted or
as proposed to be conducted. Neither of Borrower nor Guarantor intends to, and
believes that it will not, incur debt and liabilities (including contingent
liabilities and other commitments) beyond its ability to pay such debt and
liabilities as they mature (taking into account the timing and amounts of cash
to be received by Borrower and Guarantor, respectively, and the amounts to be
payable on or in respect of obligations of Borrower or Guarantor, respectively).


3.1.28Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any "margin stock" within the
meaning of Regulations T, U or X of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulations T, U or X or any other Regulations of such Board of Governors, or
for any purposes prohibited by any Legal Requirements or by the terms and
conditions of this Agreement or the other Loan Documents.


3.1.29Organization of Borrower. Guarantor is the owner of 100% of the interests
in Borrower and is the sole manager of Borrower. Guarantor is a publicly-traded
company with shares traded on a nationally recognized stock exchange.





--------------------------------------------------------------------------------





3.1.30Bank Holding Company. Neither of Borrower nor Guarantor is a "bank holding
company" or a direct or indirect subsidiary of a "bank holding company" as
defined in the Bank Holding Company Act of 1956, as amended, and Regulation Y
thereunder of the Board of Governors of the Federal Reserve System.


3.1.31No Other Debt. Borrower has not borrowed or received debt financing (other
than permitted pursuant to this Agreement) that has not been heretofore repaid
in full.


3.1.32Investment Company Act. Niether Borrower nor Guarantor is (a) an
"investment company" or a company "controlled" by an "investment company,"
within the meaning of the Investment Company Act of 1940, as amended; or
(b) subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money.


3.1.33No Bankruptcy Filing. No petition in bankruptcy has ever been filed
against Borrower, Guarantor or any constituent party of Borrower or Guarantor,
and neither Borrower, Guarantor nor any constituent party of Borrower or
Guarantor has ever made an assignment for the benefit of creditors or taken
advantage of any insolvency act for the benefit of debtors. Neither Borrower,
Guarantor nor any constituent party of Borrower or Guarantor is contemplating
either the filing of a petition by it under any state or federal bankruptcy or
insolvency laws or the liquidation of all or a major portion of Borrower's,
Guarantor's or such constituent party's assets or properties, and neither of
Borrower or Guarantor has any knowledge of any Person contemplating the filing
of any such petition against Borrower, Guarantor or any constituent party of
Borrower or Guarantor.


3.1.34Full and Accurate Disclosure. No information contained in this Agreement,
the other Loan Documents, or any written statement or document furnished by or
on behalf of Borrower or Guarantor in connection with the Loan or pursuant to
the terms of this Agreement or any other Loan Document contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading in light of the
circumstances under which they were made. There is no fact or circumstance
presently known to Borrower or Guarantor which has not been disclosed to Lender
and which would reasonably be expected to have a Material Adverse Effect.


3.1.35Foreign Person. Neither Borrower nor Guarantor is a "foreign person"
within the meaning of Section 1445(f)(3) of the Code.


3.1.36No Change in Facts or Circumstances; Disclosure. All information submitted
by and on behalf of Borrower and Guarantor to Lender and in all financial
statements, rent rolls, reports, certificates and other documents submitted in
connection with the Loan or in satisfaction of the terms of this Agreement or
the other Loan Documents and all statements of fact made by or on behalf of
Borrower or Guarantor in this Agreement or in any other Loan Document, are true,
correct and complete in all material respects. There has been no material
adverse change in any condition, fact, circumstance or event that would make any
such information or statement of fact inaccurate, incomplete or otherwise
misleading in any material respect or that otherwise has or would reasonably be
expected to have a Material Adverse Effect.


3.1.37Management of Property. The Property is self-managed by Borrower. Borrower
will not enter into an agreement for the management of the Property with an
Affiliate or any other third-party without the prior written consent of Lender.







--------------------------------------------------------------------------------





3.1.38Perfection of Accounts. Borrower hereby represents and warrants to Lender
that:
a.This Agreement, together with the other Loan Documents, create a valid and
continuing security interest (as defined in the Uniform Commercial Code) in the
Accounts in favor of Lender, which security interest is prior to all other
Liens, and is enforceable as such against creditors of and purchasers from
Borrower. Other than in connection with the Loan Documents, Borrower has not
sold, pledged, transferred or otherwise conveyed the Accounts;
b.The Accounts constitute "deposit accounts" or "securities accounts" within the
meaning of the Uniform Commercial Code; and
c.The Accounts are not in the name of any Person other than Borrower.


3.1.39Patriot Act.
a.None of Borrower, Guarantor or any of their constituents or Affiliates, and to
the best of Borrower's and Guarantor's knowledge, any of their respective
brokers or other agents acting or benefiting in any capacity in connection with
the Loan, is a Prohibited Person.
b.None of Borrower, Guarantor, any of their constituents or Affiliates and any
of their respective brokers or other agents acting in any capacity in connection
with the Loan, (i) has conducted or will conduct any business or has engaged or
will engage in any transaction or dealing with any Prohibited Person, including
making or receiving any contribution of funds, goods or services to or for the
benefit of any Prohibited Person, (ii) has dealt or will deal in, or otherwise
has engaged or will engage in, any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224; or
(iii) has engaged or will engage in or has conspired or will conspire to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in the
Patriot Act.
c.Each of Borrower and Guarantor covenants and agrees to deliver to Lender any
certification or other evidence requested from time to time by Lender in its
sole discretion, confirming Borrower's and Guarantor's compliance with this
Section 3.1.39.


3.1.40No Casualty. The Property has suffered no material Casualty which has not
been fully repaired and the cost thereof fully paid.


3.1.41Purchase Options. Other than the Columbia First Right, neither the
Property, any part thereof nor any interest therein is subject to any purchase
options, rights of first refusal to purchase, rights of first offer to purchase
or other similar rights in favor of any Person.


3.1.42Use of Property. The Property is used solely for (a) developing and
supplying systems for electronics manufacturing and related operations,
including research and development, sales and marketing and business headquarter
activities, and (b) uses permitted under the Existing Leases and is used for no
other purpose.


3.1.43Fiscal Year. Each fiscal year of Borrower and Guarantor commences as set
forth in the definition of "Fiscal Year".


3.1.44Material Agreements. Borrower has not entered into, and is not bound by,
any Material Agreement which continues in existence, except those previously
disclosed in writing to Lender.


a.Each of the Material Agreements is in full force and effect, there are no
monetary or other defaults by Borrower thereunder and, to the best knowledge of
Borrower, there are no monetary or other defaults thereunder by any other party
thereto. None of Borrower or any other Person acting on





--------------------------------------------------------------------------------





Borrower's behalf has given or received any notice of default under any Material
Agreement that remains outstanding or in dispute.
b.Borrower has delivered true, correct and complete copies of the Material
Agreements (including all amendments and supplements thereto) to Lender.
c.No Material Agreement has as a party an Affiliate of Borrower.


3.1.45Other Obligations and Liabilities. Borrower has no liabilities or other
obligations that arose or accrued prior to the date hereof that, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. Borrower has no known contingent liabilities other than
indemnification obligations under its Organizational Documents and contingent
liabilities incurred in the ordindary course of its business.


3.1.46Illegal Activity. No portion of the Property has been or will be purchased
with proceeds of any illegal activity.


3.1.47Underwriting Representations. Borrower hereby represents that it:
a.has no judgments or liens of any nature against it except for tax liens not
yet due;
b.is not involved in any dispute with any taxing authority;
c.is not now, nor has ever been, a party to any lawsuit, arbitration, summons,
or legal proceeding that is still pending or that resulted in a judgment against
it or its assets or properties that has not been paid in full; and
d.each amendment and restatement of Borrower's Organizational Documents has been
accomplished in accordance with, and was permitted by, the relevant provisions
of said documents prior to such amendment or restatement from time to time.


3.2Survival of Representations.
The representations and warranties set forth in Section 3.1 hereof shall survive
for so long as any amount remains payable to Lender under this Agreement or any
of the other Loan Documents.
IV.
BORROWER COVENANTS.



4.1Borrower Affirmative Covenants.
Each of Borrower and Guarantor hereby covenants and agrees with Lender that:
4.1.1Existence; Compliance with Legal Requirements. Each of Borrower and
Guarantor shall do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its existence and material rights, licenses
and permits and comply in all material respects with all Legal Requirements
applicable to it and the Property. There shall never be committed by Borrower
and Borrower shall not permit any other Person in occupancy of or involved with
the operation or use of the Property to commit any act or omission affording the
federal government, any state or local government or any other Governmental
Authority the right of forfeiture against the Property or any part thereof or
any monies paid in performance of Borrower's obligations under any of the Loan
Documents. Borrower hereby covenants and agrees not to commit, permit or suffer
to exist any act or omission affording such right of forfeiture. Borrower shall
at all times maintain, preserve and protect all trade names and preserve all of
its assets and properties used or useful in and material to the conduct of its
business and shall keep the Property in good working order and repair, and from
time to time make, or cause to be made, all reasonably necessary repairs,
renewals, replacements, betterments and improvements thereto, all as more fully
provided in the Security Instrument. Borrower shall keep the Property insured at
all





--------------------------------------------------------------------------------





times by financially sound and reputable insurers, to such extent and against
such risks, and maintain liability and such other insurance, as is more fully
provided in this Agreement. After prior notice to Lender, Borrower, at its sole
cost and expense, may contest by appropriate legal proceeding promptly initiated
and conducted in good faith and with due diligence, the validity of any Legal
Requirement, the applicability of any Legal Requirement to Borrower or the
Property or any alleged violation of any Legal Requirement; provided that (a) no
Default or Event of Default has occurred and remains outstanding; (b) Borrower
is permitted to do so under the provisions of any mortgage or deed of trust
superior in lien to the Security Instrument; (c) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any
instrument to which Borrower or the Property is subject and shall not constitute
a default thereunder and such proceeding shall be conducted in accordance with
all applicable statutes, laws and ordinances; (d) neither the Property nor any
part thereof or interest therein will be in danger of being sold, forfeited,
terminated, canceled or lost; (e) Borrower shall promptly upon final
determination thereof comply with such Legal Requirement determined to be valid
or applicable or cure any violation of such Legal Requirement; (f) such
proceeding shall suspend the enforcement of the contested Legal Requirement
against Borrower or the Property; (g) Borrower shall furnish such cash or other
security as may be required in the proceeding, or as may be requested by Lender,
to ensure compliance with such Legal Requirement, together with all interest and
penalties payable in connection therewith; and (h) such contest by Borrower is
not in violation of the Leases. Lender may apply any such security or part
thereof as necessary to cause compliance with such Legal Requirement at any time
when, in the reasonable judgment of Lender, the validity, applicability or
violation of such Legal Requirement is finally established or the Property (or
any part thereof or interest therein) shall be in danger of being sold,
forfeited, terminated, canceled or lost or there shall be any danger of the Lien
of the Security Instrument being primed by any related Lien.


4.1.2Taxes and Other Charges. Borrower shall pay or cause to be paid all Taxes
and Other Charges now or hereafter levied or assessed or imposed against the
Property or any part thereof as the same become due and payable; provided,
however, Borrower's obligation to directly pay Taxes shall be suspended if
Borrower is making Monthly Tax Deposits in accordance with the terms and
provisions of 6.2 hereof. Borrower shall furnish to Lender receipts for the
payment of the Taxes and the Other Charges no later than ten (10) days prior to
the date the same shall become delinquent; provided, however, that Borrower is
not required to furnish such receipts for payment of Taxes in the event that
such Taxes have been paid by Lender pursuant to Section 6.2 hereof. Borrower
shall not permit or suffer and shall promptly cause to be paid and discharged
any Lien or charge against the Property other than Permitted Encumbrances. After
prior notice to Lender, Borrower, at its sole cost and expense, may contest by
appropriate legal proceeding, promptly initiated and conducted in good faith and
with due diligence, the amount or validity or application in whole or in part of
any Taxes or Other Charges; provided that (a) no Default or Event of Default has
occurred and remains outstanding; (b) Borrower is permitted to do so under the
provisions of any mortgage or deed of trust superior in lien to the Security
Instrument; (c) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any other instrument to which Borrower or the
Property is subject and shall not constitute a default thereunder and such
proceeding shall be conducted in accordance with all applicable Legal
Requirements; (d) neither the Property nor any part thereof or interest therein
will be in danger of being sold, forfeited, terminated, canceled or lost;
(e) Borrower shall promptly upon final determination thereof pay the amount of
any such Taxes or Other Charges, together with all costs, interest and penalties
which may be payable in connection therewith; (f) such proceeding shall suspend
the collection of such contested Taxes or Other Charges from the Property;
(g) Borrower shall furnish such cash or other security as may be required in the
proceeding, or as may be requested by Lender, to ensure the payment of any such
Taxes or Other Charges, together with all interest and penalties thereon; and
(h) such contest by Borrower is not in violation of the Leases.





--------------------------------------------------------------------------------





Lender may pay over, assign or transfer any such security or part thereof to the
claimant entitled thereto at any time when, in the reasonable judgment of
Lender, the entitlement of such claimant is established or the Property (or any
part thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, canceled or lost or there shall be any danger of the Lien of the
Security Instrument being primed by any related Lien.


4.1.3Litigation. Borrower shall give prompt notice to Lender of any litigation
or governmental proceedings pending or threatened against the Property, Borrower
or Guarantor which, if adversely determined, could have a Material Adverse
Effect. Borrower shall cooperate fully with Lender with respect to any
proceedings before any court, board or other Governmental Authority which may in
any way affect the rights of Lender hereunder or under any of the other Loan
Documents and, in connection therewith, permit Lender, at its election, to
participate in any such proceedings.


4.1.4Access to Property. Borrower shall permit agents, representatives and
employees of Lender to inspect the Property or any part thereof at reasonable
hours upon reasonable advance notice.


4.1.5Further Assurances; Supplemental Mortgage Affidavits. Borrower shall, at
Borrower's sole cost and expense:
a.furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or which are reasonably requested by
Lender in connection therewith;
b.cure, or cause to be cured, any defects in the execution and delivery of the
Loan Documents;
c.execute and deliver, or cause to be executed and delivered, all such
documents, instruments, certificates, assignments and other writings and do, or
cause to be done, such other acts necessary or desirable (i) to correct any
omissions in the Loan Documents, (ii) to evidence and more fully describe the
collateral at any time securing or intended to secure the Obligations, (iii) to
perfect, protect or preserve any Liens created under any of the Loan Documents
or (iv) to make any recordings, file any notices, or obtain any consents, as may
be necessary or appropriate in connection therewith (including, without
limitation, the execution and delivery of all such writings necessary to
transfer any liquor licenses with respect to the Property into the name of
Lender or its designee after the occurrence of an Event of Default); and
d.do and execute, or cause to be done and executed, all such further lawful and
reasonable acts, conveyances and assurances for the better and more effective
carrying out of the intents and purposes of this Agreement and the other Loan
Documents, as Lender may reasonably require from time to time.


4.1.6Financial Reporting.
a.GAAP. Borrower shall keep and maintain, or shall cause to be kept and
maintained, in accordance with the Uniform System of Accounts and reconciled in
accordance with GAAP (or such other accounting basis acceptable to Lender, it
being acknowledged that footnotes shall not be required with respect to any
financial statements of Borrower) and the requirements of Regulation AB, proper
and accurate books, records and accounts reflecting all of the financial affairs
of Borrower and all items of income and expense in connection with the operation
of the Property. All financial statements delivered to Lender pursuant to this
Section 4.1.6 shall be prepared in accordance with the Uniform System of
Accounts and reconciled in accordance with GAAP (or such other accounting basis
acceptable





--------------------------------------------------------------------------------





to Lender, it being acknowledged that footnotes shall not be required with
respect to any financial statements of Borrower) and consistently applied and
the requirements of Regulation AB.
b.Financial Reporting Requirements. Borrower shall deliver and, as appropriate,
cause Guarantor to deliver, to Lender the following:
i.Borrower Annual Statements: Beginning with the Fiscal Year ending April 1,
2017, and each Fiscal Year thereafter, but in no event later than ninety (90)
days after and as of the end of each Fiscal Year, company-prepared unaudited
balance sheet and income statement of Borrower, prepared on an accrual basis, by
Borrower;
ii.Borrower Tax Returns: Unless consolidated with Guarantor's tax returns and in
no event later than thirty (30) days of the deadline to file such tax returns, a
complete copy of Borrower's Federal and other governmental tax returns, provided
that the deadline for providing such tax returns may include any extension of
the filing date for such tax returns on the condition that Borrower provides
proof of such extension to Lender;
iii.Guarantor Annual Statements: Beginning with the Fiscal Year ending April 1,
2017, and each Fiscal Year thereafter, in no event later than five (5) days
after filing such statements with the Securities Exchange Commission and as of
the end of each Fiscal Year, audited financial statements of Guarantor, prepared
on an accrual basis, by Deloitte & Touche LLP, or other nationally-recognized
independent accounting firm reasonably satisfactory to Lender ("Approved CPA");
iv.Guarantor Quarterly Statements: Beginning with the fiscal quarter ending on
or about December 31, 2016, and each fiscal quarter thereafter, in no event
later than five (5) days after filing such statements with the Securities
Exchange Commission and as of the end of each fiscal quarter, compiled financial
statements of Guarantor, prepared on an accrual basis, by an Approved CPA; and
v.Guarantor Tax Returns: No event later than thirty (30) days of the deadline to
file such tax returns, a complete copy of Guarantor's Federal and other
governmental tax returns, provided that the deadline for providing such tax
returns may include any extension of the filing date for such tax returns on the
condition that Guarantor provides proof of such extension to Lender.
c.Certification; Supporting Documentation. Each such financial statement shall
be in scope and detail reasonably satisfactory to Lender and certified by the
chief financial officer or representative of Borrower.
d.Access. Lender shall have the right from time to time at all times during
normal business hours to examine such books, records and accounts at the office
of Borrower or other Person maintaining such books, records and accounts and to
make such copies or extracts thereof as Lender shall desire. After the
occurrence of an Event of Default, Borrower shall pay any costs and expenses
incurred by Lender to examine Borrower's accounting records with respect to the
Property, as Lender shall determine to be necessary or appropriate in the
protection of Lender's interest.
e.Format of Delivery. Any reports, statements or other information required to
be delivered under this Agreement shall be delivered (i) in paper form, (ii) on
a diskette, and (iii) if requested by Lender and within the capabilities of
Borrower's data systems without change or modification thereto, in electronic
form reasonably acceptable to Lender.
f.[RESERVED].
g.Other Required Information. Borrower shall furnish to Lender, within five (5)
Business Days after request (or as soon thereafter as may be reasonably
possible), such further detailed information with respect to the operation of
the Property and the financial affairs of Borrower as may be reasonably
requested by Lender.
h.Reporting Default. During the term of the Loan, Borrower shall furnish an
annual financial statement prepared in form acceptable to Lender, as soon as
practicable but no later than one hundred twenty (120) days after the end of
Borrower's Fiscal Year and such interim financial statements and all other
information and materials as Lender may from time to time request. If an Event
of Default shall have occurred and be continuing for which the Lender does not
accelerate the indebtedness





--------------------------------------------------------------------------------





evidenced by the Note, which consists of the failure of Borrower to provide
financial statements and other information as required by the terms of the Note,
the Interest Rate, for a period beginning three days after written notice of
such default is given from Lender to Borrower and ending upon the curing of such
default, shall, at the Lender's option, be increased by one quarter of one
percent (0.25%) for the first 30 days of said default and by an additional one
quarter of one percent (0.25%) during each 30 day period thereafter during which
such default continues. Such interest rates shall apply to the entire
outstanding principal balance of the Loan. Upon the curing of such default, the
Interest Rate shall revert to the Interest Rate initially stated under this
Agreement, effective as of the date on which said default is cured. Borrower
acknowledges that such increased interest rate is intended to compensate Lender
for the potentially higher credit risk and increased administrative costs
associated with such failure to furnish timely financial information.


4.1.7Financial Covenants. Borrower and Guarantor shall comply with the
following:
a.Beginning with the Fiscal Year ending on or about March 31, 2018, and
continuing with each year thereafter, Borrower shall maintain a Debt Service
Coverage Ratio not less than 1.30 to 1.00 calculated for the previous Fiscal
Year.
b.Guarantor and Borrower shall, on a combined basis, maintain Liquid Assets in
the amount of the Required Minimum Liquidity, calculated on a quarterly basis
based on the quarterly financial statements and bank statements of Borrower and
Guarantor delivered to Lender under this Agreement.
c.If Lender disburses the Debt Service Reserve Funds to Borrower pursuant to
Section 6.1.2 and thereafter Guarantor fails to maintain an EBITDA, measured at
the end of each Fiscal Year, equal to or greater than the Required Minimum
EBITDA, so long as such condition continues, Borrower or Guarantor shall deposit
funds into the Debt Service Reserve Account pursuant to the terms and conditions
of Section 6.1.1(b).


4.1.8Title to Property. Borrower shall warrant and defend (a) its title to the
Property, subject only to Permitted Encumbrances, and (b) the validity and
priority of the Liens of the Security Instrument on the Property, subject only
to Permitted Encumbrances, in each case against the claims of all Persons
whomsoever. Borrower shall reimburse Lender for any losses, costs, damages or
expenses (including reasonable attorneys' fees and court costs) incurred by
Lender if an interest in the Property or any part thereof is claimed by any
other Person except as expressly permitted hereunder.


4.1.9Estoppel Statement.
a.Borrower shall deliver to Lender, within five (5) Business Days after Lender's
request, a statement, duly acknowledged and certified, setting forth (i) the
original principal amount of the Loan, (ii) the unpaid principal amount of the
Loan, (iii) the interest rate of the Loan, (iv) the date installments of
principal and/or interest were last paid, (v) any offsets or defenses to the
payment and performance of the Obligations, if any, and (vi) that this Agreement
and the other Loan Documents are valid, legal and binding obligations of
Borrower and have not been modified (or, if modified, giving particulars of such
modification).
b.Borrower shall deliver to Lender, within thirty (30) days after Lender's
request, an estoppel certificate from each Tenant under any Lease in form and
substance reasonably satisfactory to Lender; provided that (i) Borrower shall
only be required to use commercially reasonable efforts to obtain an estoppel
certificate from any Tenant not required to provide an estoppel certificate
under its Lease, and (ii) such estoppel certificate may be in the form required
under such Lease.





--------------------------------------------------------------------------------





4.1.10Leases.
a.Borrower shall not enter into any new Leases or renewals of any Leases now
existing or executed after the date hereof without the prior written consent of
Lender, provided that the foregoing shall not apply to the Existing Leases other
than the Major Lease.
b.Borrower (i) shall perform the obligations which Borrower is required to
perform under the Leases; (ii) shall enforce the obligations to be performed by
the Tenants thereunder; (iii) shall promptly furnish to Lender any notice of
default or termination received by Borrower from any Tenant, and any notice of
default or termination given by Borrower to any Tenant; (iv) shall not collect
any Rents for more than one (1) month in advance of the time when the same shall
become due, except for bona fide security deposits not in excess of an amount
equal to two (2) months' rent; (v) shall not enter into any ground Lease or
master Lease of any part of the Property; (vi) shall not further assign or
encumber any Lease or the Rents (except as contemplated by the Loan Documents);
(vii) shall not, except with Lender's prior consent, cancel or accept surrender
or termination of any Lease not permitted by the terms thereof; and (viii) shall
not, except with Lender's prior consent, modify or amend any Lease. Any action
in violation of clause (v), (vi), (vii) or (viii) of this Section 4.1.10(b)
shall be void at the election of Lender.
c.For the avoidance of doubt, the Major Lease and all renewals, modifications
and amendments thereto shall be subject to Lender's prior written approval.
d.Borrower shall not permit or consent to any assignment or sublease of the
Major Lease (except that the Existing Leases, other than the Major Lease, may be
subleases of the Major Lease) without Lender's prior written approval.
e.Borrower agrees to bear and shall pay or reimburse Lender on demand for all
reasonable costs and expenses (including, without limitation, reasonable
attorneys' fees and expenses) incurred by Lender in connection with the review
of any proposed Lease, any other matter requiring Lender's consent under this
Section 4.1.10 or execution and delivery of any subordination, non-disturbance
and attornment agreement in accordance with this Section 4.1.10.
f.Within ten (10) days after Lender's request, Borrower shall furnish to Lender
a statement of all tenant security or other deposits and copies of all Leases
not previously delivered to Lender, certified as being true, correct and
complete.
g.All security deposits of Tenants, whether held in cash or any other form,
shall be held in compliance with all applicable Legal Requirements, shall not be
commingled with any other funds of Borrower and, if cash, shall be deposited by
Borrower in a separately designated account under Borrower's control with
Lender. After the occurrence of an Event of Default, Borrower shall, if
permitted by the applicable Legal Requirements, cause all such security deposits
(and any interest thereon) to be transferred to the Operating Account.
h.Borrower further covenants and agrees as follows:
i.that in the event any tenant under a Lease should become the subject of any
proceeding under the Federal Bankruptcy Code or any other federal, state, or
local statute that provides for the possible termination or rejection of the
Lease, Borrower covenants and agrees that in the event the Lease is so rejected,
no damage settlement shall be made without the prior written consent of Lender;
ii.that Borrower will request that any check in payment of damages for rejection
or termination of the Lease will be made payable both to the Borrower and
Lender;
iii.Borrower hereby assigns any such payment to Lender and further covenants and
agrees that upon request of Lender, it will duly endorse to the order of Lender
any such check, the proceeds of which will be applied to any portion of the
indebtedness secured by the Security Instrument in such manner as Lender may
elect.


4.1.11Alterations. Lender's prior approval, which shall not be unreasonably
withheld, delayed or conditioned, shall be required in connection with any
alterations to the Property (a)(i) that would reasonably be expected to have a
Material Adverse Effect, (ii) the cost of which individually (but





--------------------------------------------------------------------------------





including any related alteration, improvement or replacement) is reasonably
anticipated to exceed the Alteration Threshold, or (iii) that would reasonably
be expected to adversely affect any structural component of any material
Improvements, any utility or HVAC system at the Property or the exterior of any
building constituting a part of any Improvements or (b) any alterations to the
Property during the continuation of any Event of Default. Notwithstanding the
foregoing, maintenance of the Property, such as repairing or replacing the roof
of any Improvement, shall not require the Lender's prior approval. Any
alteration to the Property shall be done and completed by Borrower in an
expeditious and diligent fashion and in compliance with all applicable Legal
Requirements. If the total unpaid amounts incurred and to be incurred with
respect to such alterations to the Property shall at any time exceed the
Alteration Threshold, Borrower or Guarantor shall provide Lender with reasonably
satisfactory arrangements arranging for payment of such alterations when due.
Upon substantial completion of any alteration to the Property requiring approval
of Lender, Borrower shall provide evidence satisfactory to Lender that (1) such
alteration was constructed in accordance with all applicable Legal Requirements,
(2) all contractors, subcontractors, materialmen and professionals who provided
work, materials or services in connection with such alteration have been paid in
full and have delivered unconditional releases of liens, and (3) all material
licenses and permits necessary for the use, operation and occupancy of the
Improvements have been issued, provided that, if any such license or permit is
temporary in nature, Borrower shall diligently pursue procuring a permanent
license or permit from the applicable Governmental Authority.


4.1.12Material Agreements. Borrower shall (a) promptly perform and/or observe
the covenants, agreements and conditions required to be performed and observed
by it under each Material Agreement to which it is a party, and do all things
necessary to preserve and to keep unimpaired its rights thereunder, (b) promptly
notify Lender in writing of the giving of any notice of any default by any party
under any Material Agreement of which it is aware and (c) promptly enforce the
performance and observance of all of the covenants, agreements and conditions
required to be performed and/or observed by any other party under each Material
Agreement to which Borrower is a party in a commercially reasonable manner.


4.1.13Performance by Borrower. Borrower shall, in a timely manner, observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document executed and delivered by Borrower, and shall not enter into or
otherwise suffer or permit any amendment, waiver, supplement, termination or
other modification of any Loan Document executed and delivered by Borrower
without the prior consent of Lender.


4.1.14Costs of Enforcement/Remedying Defaults. In the event (a) that the
Security Instrument is foreclosed in whole or in part or the Note or any other
Loan Document is put into the hands of an attorney for collection, suit, action
or foreclosure, (b) of the foreclosure of any Lien or mortgage, whether senior
or junior to the Security Instrument, in which proceeding Lender is made a
party, (c) of the bankruptcy, insolvency, rehabilitation or other similar
proceeding in respect of Borrower or Guarantor or an assignment by Borrower or
Guarantor for the benefit of its creditors, or (d) Lender shall remedy or
attempt to remedy any Event of Default, Borrower shall be chargeable with and
agrees to pay all costs and expenses incurred by Lender as a result thereof,
including costs of collection and defense (including reasonable attorneys',
experts', consultants' and witnesses' fees and disbursements) in connection
therewith and in connection with any appellate proceeding or post-judgment
action, which shall be due and payable on demand, together with interest at the
Default Rate from the date such costs and expenses were incurred to and
including the date the reimbursement payment is received by Lender. All such
indebtedness shall be secured by the Security Instrument.







--------------------------------------------------------------------------------





4.1.15Business and Operations. Borrower will continue to engage in the
businesses currently conducted by it as and to the extent the same are necessary
for the ownership, management and operation of the Property. Borrower will
qualify to do business and will remain in good standing under the laws of each
jurisdiction as and to the extent the same are required for the ownership,
management and operation of the Property. Borrower shall at all times cause the
Property to be maintained for (a) developing and supplying systems for
electronics manufacturing and related operations and (b) purposes permitted
under the Existing Leases or other Leases permitted under this Agreement.


4.1.16Handicapped Access.
a.Borrower covenants and agrees that the Property shall at all times strictly
comply to the extent applicable with the requirements of the Americans with
Disabilities Act of 1990, the Fair Housing Amendments Act of 1988, all federal,
state and local laws and ordinances related to handicapped access and all rules,
regulations, and orders issued pursuant thereto including, without limitation,
the Americans with Disabilities Act Accessibility Guidelines for Buildings and
Facilities (collectively, the "Access Laws").
b.Notwithstanding anything to the contrary set forth herein or in any other Loan
Document, Borrower shall not alter or cause or permit to be altered the Property
in any manner which would increase Borrower's responsibilities for compliance
with any Access Laws without the prior approval of Lender. The foregoing shall
apply to tenant improvements constructed by Borrower or by any Tenant. Lender
may condition any such approval upon receipt of a certificate of compliance with
the Access Laws from an architect, engineer, or other Person acceptable to
Lender.
c.Borrower covenants and agrees to give prompt notice to Lender of the
commencement of any proceedings or investigations which relate to compliance
with any Access Laws.


4.1.17Additional Reports. Borrower shall deliver to Lender as soon as reasonably
available, but in no event later than thirty (30) days after such items become
available to Borrower in final form, copies of any final engineering,
environmental or seismic reports prepared for Borrower with respect to the
Property.


4.1.18Notice of Certain Events. Borrower shall promptly notify Lender of (a) any
Default or Event of Default, together with a detailed statement of the steps
being taken to cure such Default or Event of Default; (b) any notice of default
received by Borrower under any material agreement, document or instrument to
which Borrower is a party or to which Borrower or the Property is subject;
(c) any notice of default received by Borrower under any other obligations
relating to the Property or otherwise material to Borrower's business; and
(d) any pending or threatened legal, judicial, administrative or regulatory
proceedings, including any disputes between Borrower and any Governmental
Authority, by or against Borrower or the Property.


4.1.19Further Assurances; Power of Attorney. Borrower irrevocably appoints
Lender as its true and lawful attorney-in-fact to do, in its name or otherwise,
any and all acts and to execute any and all documents that are necessary for the
purpose of exercising and perfecting any and all rights and remedies available
to Lender under the Loan Documents, at law and in equity, including, without
limitation, such rights and remedies available to Lender pursuant to
Sections 9.2, 9.3, and 9.4 (and the above powers granted to Lender are coupled
with an interest and shall be irrevocable).


4.1.20Taxes on Security. Borrower shall pay or cause to be paid all taxes,
charges, filing, registration and recording fees, excises and levies payable
with respect to the Note or the Liens created or secured by the Loan Documents,
other than income, franchise and doing business taxes imposed on Lender. If
there shall be enacted any law (a) deducting the Loan from the value of the





--------------------------------------------------------------------------------





Property for the purpose of taxation, (b) affecting any Lien on the Property, or
(c) changing existing laws of taxation of mortgages, deeds of trust, security
deeds, or debts secured by real property, or changing the manner of collecting
any such taxes, Borrower shall promptly pay to Lender, on demand, all taxes,
costs and charges for which Lender is liable as a result thereof; provided,
however, that if such payment would be prohibited by law or would render the
Loan usurious, then instead of collecting such payment, Lender may declare all
amounts owing under the Loan Documents to be immediately due and payable.


4.1.21Patriot Act Compliance. Borrower will use its good faith and commercially
reasonable efforts to comply with the Patriot Act and all applicable
requirements of Governmental Authorities relating to terrorism and money
laundering. Lender shall have the right to audit Borrower's compliance with the
Patriot Act and all applicable requirements of Governmental Authorities relating
to terrorism and money laundering. In the event that Borrower fails to comply
with the Patriot Act or any such requirements of Governmental Authorities,
Lender may, at its option, cause Borrower to comply therewith. All costs and
expenses incurred by Lender in connection therewith shall be paid by Borrower to
Lender, upon demand, with interest at the Default Rate from the date such costs
and expenses were incurred to and including the date the reimbursement payment
is received by Lender. All such indebtedness shall be secured by the Security
Instrument.


4.2Borrower Negative Covenants.
Each of Borrower and Guarantor covenants and agrees with Lender that:
4.2.1Liens. Borrower shall not create, incur, assume or suffer to exist any Lien
on any direct interest in Borrower or on any portion of the Property except for
Permitted Encumbrances.


4.2.2Dissolution. Borrower shall not (a) engage in any dissolution, winding up,
liquidation or consolidation or merger with or into any other business entity,
(b) engage in any business activity not related to the ownership, leasing,
management, operation and financing of the Property and lawful business that is
incident, necessary and appropriate to accomplish the foregoing, (c) amend,
modify, waive or terminate any Organizational Document or any provision thereof,
(d) transfer, lease or sell, in one transaction or any combination of
transactions, all or substantially all of the assets or properties of Borrower
except to the extent expressly permitted by the Loan Documents, or (e) cause,
permit or suffer Guarantor to dissolve, wind up or liquidate or take any action,
or omit to take an action, as a result of which Guarantor would be dissolved,
wound up or liquidated in whole or in part.


4.2.3Change in Business. Borrower shall not (a) enter into any line of business
other than the ownership, leasing, management and operation of the Property,
(b) make any material change in the scope or nature of its business objectives,
purposes or operations, or (c) undertake or participate in activities other than
those reasonably related to the continuance of its present business.


4.2.4Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance with
the terms thereof) owed to Borrower by any Person, except for adequate
consideration and in the ordinary course of Borrower's business.


4.2.5Affiliate Transactions. Borrower shall not enter into, or be a party to,
any transaction with any Affiliate of Borrower or any partner, member, or
shareholder, as applicable, of Borrower or any Affiliate of Borrower except in
the ordinary course of business and on terms and conditions that are fully
disclosed to Lender in advance and that are intrinsically fair, commercially
reasonable and no less favorable to Borrower than those that would be available
on an arm's-length basis with an unrelated third party.





--------------------------------------------------------------------------------





4.2.6Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of the
Property in any manner that would reasonably be expected to result in such use
becoming a non‑conforming use under any zoning ordinance or any other applicable
land use law, rule or regulation, without the prior consent of Lender.


4.2.7Assets. Borrower shall not purchase or own any asset or property other than
the Property and any asset or property necessary for or incidental to the
operation of the Property.


4.2.8No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property (a) with any other real property constituting a
tax lot separate from the Property, and (b) with any portion of the Property
which may be deemed to constitute personal property, or any other action or
procedure whereby the lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to the real property
portion of the Property or any portion thereof.


4.2.9Principal Place of Business. Borrower shall not change its principal place
of business from the address set forth on the first page of this Agreement
without first giving Lender thirty (30) days' prior notice.


4.2.10ERISA.
a.Borrower shall not engage in any transaction which would cause any obligation,
or any action taken or to be taken, hereunder or under the other Loan Documents
(or the exercise by Lender of any of its rights under this Agreement or the
other Loan Documents) to be a non-exempt (under a statutory or administrative
class exemption) prohibited transaction under the Employee Retirement Income
Security Act of 1974, as amended ("ERISA").
b.Borrower shall deliver to Lender such certifications or other evidence from
time to time throughout the term of the Loan, as requested by Lender in its sole
discretion, that (i) Borrower is not an "employee benefit plan" as defined in
Section 3(3) of ERISA, which is subject to Title I of ERISA, or a "governmental
plan" within the meaning of Section 3(32) of ERISA; (ii) Borrower is not subject
to any state statute regulating investments of, or fiduciary obligations with
respect to, governmental plans; and (iii) one (1) or more of the following
circumstances is true:
i.Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);
ii.Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower is held by "benefit plan investors" within the meaning of
29 C.F.R. § 2510.3-101(f)(2); or
iii.Borrower qualifies as an "operating company" or a "real estate operating
company" within the meaning of 29 C.F.R. § 2510.3-101(c) or (e).


4.2.11Material Agreements. Borrower shall not, without Lender's prior consent:
(a) enter into, surrender or terminate any Material Agreement to which it is a
party or to which Borrower or the Property is subject (unless the other party
thereto is in material default and the termination of such agreement would be
commercially reasonable), (b) increase or consent to the increase of the amount
of any charges under any Material Agreement to which it is a party or to which
Borrower or the Property is subject, except as provided therein or on an
arm's-length basis and commercially reasonable terms; or (c) otherwise modify,
change, supplement, alter or amend, or waive or release any of its rights and
remedies under any Material Agreement to which it is a party or to which
Borrower or the Property is subject in any material respect, except on an
arm's-length basis and commercially reasonable terms.





--------------------------------------------------------------------------------





4.2.12Change of Name, Identity, or Structure. Borrower will not cause or permit
any change to be made to its name, identity (including its trade name or names)
or corporate, partnership or other organizational structure without notifying
Lender of such change in writing at least thirty (30) days prior to the
effective date of such change and without first obtaining the prior consent of
Lender. Borrower shall execute and deliver to Lender, prior to or
contemporaneously with the effective date of any such change, any financing
statement or amendment to financing statement required by Lender to establish or
maintain the validity, perfection and priority of the security interests granted
by the Loan Documents. At Lender's request, Borrower shall execute a certificate
in form satisfactory to Lender listing each trade name under which Borrower
operates or intends to operate the Property, and representing and warranting
that Borrower does business under no other trade name with respect to the
Property.


4.2.13Special Purpose. Without in any way limiting the provisions of this
Article IV, Borrower shall not take or permit any action that would result in
Borrower or Guarantor not being in compliance with the representations,
warranties and covenants set forth in Section 3.1.25.


4.2.14Prohibited Person. At all times throughout the term of the Loan, including
after giving effect to any Transfers permitted pursuant to the Loan Documents,
(a) none of the funds or other assets of Borrower or Guarantor shall constitute
property of, or shall be beneficially owned, directly or indirectly, by any
Prohibited Person, with the result that the Loan made by Lender would be in
violation of law, (b) no Prohibited Person shall have any interest of any nature
whatsoever in Borrower or Guarantor, as applicable, with the result that the
Loan would be in violation of law, and (c) none of the funds of Borrower or
Guarantor, as applicable, shall be derived from any unlawful activity with the
result that the Loan would be in violation of law.


V.INSURANCE, CASUALTY, AND CONDEMNATION.


5.1Insurance.


5.1.1Insurance Policies.


a.Borrower shall obtain and maintain, or cause to be maintained, insurance for
Borrower and the Property providing at least the following coverages:
i.comprehensive all risk insurance (including wind and named storms) on the
Improvements and the personal property at the Property (A) in an amount equal to
one hundred percent (100%) of the "full replacement cost" of the Property, which
for purposes of this Agreement shall mean actual replacement value (exclusive of
costs of excavations, foundations, underground utilities and footings) with a
waiver of depreciation; (B) containing an agreed amount endorsement with respect
to the Improvements and personal property at the Property waiving all
co-insurance provisions; (C) providing for no deductible in excess of
Twenty-Five Thousand and No/100 Dollars ($25,000) (or such greater amount
approved by Lender in writing) for all such insurance coverage; and
(D) containing "law and ordinance" coverage if any of the Improvements or the
use of the Property shall at any time constitute a legal non-conforming
structure or use. In addition, Borrower shall obtain: (1) if any portion of the
Improvements is currently or at any time in the future located in a federally
designated "special flood hazard area," flood hazard insurance in an amount
equal to the maximum amount of such insurance available under the National Flood
Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Reform Act of 1994, as each may be amended; and (2) if the
Property is located in an area with a high degree of seismic activity,
earthquake insurance in amounts and in form and substance satisfactory to
Lender, provided that the insurance pursuant to clauses (1) and (2) hereof shall





--------------------------------------------------------------------------------





be on terms consistent with the comprehensive all risk insurance policy required
under this Section 5.1.1(a)(i).
ii.broad form commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon or in the
Property, such insurance (A) to be on the so-called "occurrence" form with an
occurrence limit of not less than One Million and No/100 Dollars ($1,000,000)
and an aggregate limit of not less than Two Million and No/100 Dollars
($2,000,000); (B) to continue at not less than the aforesaid limit until
required to be changed by Lender by reason of changed economic conditions making
such protection inadequate; and (C) to cover at least the following hazards:
(1) premises and operations; (2) products and completed operations on an "if
any" basis; (3) independent contractors; (4) blanket contractual liability for
all legal contracts; and (5) contractual liability covering the indemnities
contained in Article 9 of the Security Instrument to the extent the same is
available;
iii.business income insurance (A) with loss payable to Lender; (B) covering all
risks required to be covered by insurance pursuant to Sections 5.1.1(a)(i),
(iv), (vi), (xi) and (xii) for a period commencing at the time of loss for such
length of time as it takes to repair or replace with the exercise of due
diligence and dispatch; (C) in an amount equal to one hundred percent (100%) of
the projected gross income from the Property for a period from the date of loss
to a date (assuming total destruction) which is eighteen (18) months from the
date that the Property is repaired or replaced and operations are resumed; and
(D) containing an extended period of indemnity endorsement which provides that
after the physical loss to the Improvements and the Personal Property has been
repaired, the continued loss of income will be insured until such income either
returns to the same level it was at prior to the loss, or the expiration of 180
days from the date that the Property is repaired or replaced and operations are
resumed, whichever first occurs, and notwithstanding that the policy may expire
prior to the end of such period. The amount of such business income insurance
shall be determined prior to the date hereof and at least once each year
thereafter based on Borrower's reasonable estimate of the gross income from the
Property for the succeeding twenty-four (24) month period. All proceeds payable
to Lender pursuant to this Section 5.1.1(a)(iii) shall be held by Lender and
shall be applied to the obligations secured by the Loan Documents from time to
time due and payable hereunder and under the Note; provided, however, that
nothing herein contained shall be deemed to relieve Borrower of its obligation
to pay the Debt at the time and in the manner provided for in this Agreement,
the Note and the other Loan Documents except to the extent such amounts are
actually paid out of the proceeds of such business income insurance;
iv.at all times during which structural construction, repairs or alterations are
being made with respect to the Improvements, and only if the property and
liability coverage forms do not otherwise apply, (A) commercial general
liability and umbrella liability insurance covering claims related to
construction, repair and alteration at the Property not covered by or under the
terms or provisions of the commercial general liability insurance and umbrella
liability insurance policies required under this Section 5.1.1(a)(iv); and
(B) the insurance provided for in Section 5.1.1(a)(i) above written in a
so-called builder's risk completed value form in amounts and with deductibles,
terms and conditions required by Lender (1) on a non-reporting basis,
(2) covering all risks required to be insured against pursuant to
Section 5.1.1(a)(i), (iii), (vi), (xi) and (xii), (3) including permission to
occupy the Property, and (4) with an agreed amount endorsement waiving
co-insurance provisions;
v.workers' compensation, subject to the statutory limits of the state in which
the Property is located, and employer's liability insurance with a limit of at
least One Million and No/100 Dollars ($1,000,000) per accident and per disease
per employee, and One Million and No/100 Dollars ($1,000,000) for disease
aggregate in respect of any work or operations on the Property, or in connection
with the Property or its operation (if applicable);





--------------------------------------------------------------------------------





vi.comprehensive boiler and machinery insurance in amounts reasonably required
by Lender and on terms consistent with the insurance required under
Section 5.1.1(a)(i) above (if applicable);
vii.umbrella liability insurance in addition to primary coverage in an amount
not less than $2,000,000 per occurrence on terms consistent with the insurance
required under Section 5.1.1(a)(ii) and (viii);
viii.motor vehicle liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles, containing minimum limits per occurrence
of One Million and No/100 Dollars ($1,000,000) (if applicable);
ix.liquor liability insurance or other liability insurance required in
connection with the sale of alcoholic beverages (if applicable);
x.insurance against employee dishonesty in an amount required by Lender and with
a deductible not greater than Twenty-Five Thousand and No/100 Dollars ($25,000)
(if applicable);
xi.with respect to commercial property, general liability, business income, and
umbrella liability insurance required under this Section 5.1.1(a), the policy or
endorsement providing for such insurance shall be in form and substance
satisfactory to Lender; and
xii.upon sixty (60) days' notice, such other insurance and in such amounts as
Lender may, from time to time, reasonably request against such other insurable
hazards which at the time are commonly insured against for properties similar to
the Property located in or around the region in which the Property is located.
b.All insurance provided for in Section 5.1.1(a) shall be obtained under valid
and enforceable policies (each individually, a "Policy" and collectively, the
"Policies") and, to the extent not specified above, shall be subject to the
approval of Lender as to insurers, amounts, deductibles, loss payees and
insureds, such approval not to be unreasonably withheld, delayed or conditioned.
Not less than fifteen (15) days prior to the expiration dates of the Policies
theretofore furnished to Lender, certificates of insurance evidencing the
Policies (and, upon Lender's request, certified copies of such Policies)
accompanied by evidence satisfactory to Lender of payment of the premiums then
due thereunder (the "Insurance Premiums") shall be delivered by Borrower to
Lender.
c.Any blanket insurance Policy shall be subject to Lender's approval, which
approval shall be conditioned upon, among other things, evidence satisfactory to
Lender that such Policy provides the same protection as would a separate Policy
insuring only the Property in compliance with the provisions of
Section 5.1.1(a).
d.All Policies of insurance provided for or contemplated by Section 5.1.1(a)
shall be primary coverage and, except for the Policy referenced in
Section 5.1.1(a)(v), shall name Borrower as a named insured and Lender and its
successors and/or assigns as the additional insured, as its interests may
appear, and, in the case of property insurance (including, but not limited to,
flood, earthquake, boiler and machinery, and terrorism insurance), shall name
Lender and its successors and/or assigns, as their interests may appear, as
mortgagee pursuant to a non‑contributing mortgagee clause (or its equivalent) in
favor of Lender and its successors and/or assigns providing that the loss
thereunder shall be payable to Lender and its successors and/or assigns.
Borrower shall not procure or permit any of its constituent entities to procure
any other insurance coverage which would be on the same level of payment as the
Policies or would adversely impact in any way the ability of Borrower or Lender
to collect any proceeds under any of the Policies.
e.All Policies of insurance provided for in Section 5.1.1(a), except for the
Policies referenced in Section 5.1.1(a)(v) and (viii), shall contain clauses or
endorsements to the effect that:
i.no act or negligence of Borrower, or anyone acting for Borrower, or of any
Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;





--------------------------------------------------------------------------------





ii.the Policy shall not be canceled or permitted to lapse without at least
thirty (30) days' written notice to Lender and any other party named therein as
an additional insured and shall not be materially changed (other than to
increase the coverage provided thereby) without such a thirty (30) days' written
notice;
iii.Lender shall not be liable for any Insurance Premiums thereon or subject to
any assessments thereunder; and
iv.the issuers thereof shall give written notice to Lender if the Policies have
not been renewed fifteen (15) days prior to its expiration.
f.If, within three Business Days after requesting the same from Borrower, Lender
is not in receipt of written evidence that all insurance required hereunder is
in full force and effect, Lender shall have the right, without notice to
Borrower, to take such action as Lender deems necessary to protect its interest
in the Property, including, without limitation, the obtaining of such insurance
coverage as Lender in its sole discretion deems appropriate and all costs and
expenses (including any Insurance Premiums) incurred by Lender in connection
with such action or in obtaining such insurance and keeping it in effect shall
be paid by Borrower to Lender upon demand with interest at the Default Rate from
the date such costs and expenses were incurred to and including the date the
reimbursement payment is received by Lender. All such indebtedness shall be
secured by the Security Instrument.
g.In the event of foreclosure of the Security Instrument or other transfer of
title to the Property in extinguishment in whole or in part of the Obligations,
all right, title and interest of Borrower in and to the Policies then in force
concerning the Property and all proceeds payable thereunder shall thereupon vest
in Lender, the purchaser at such foreclosure or the transferee in the event of
such other transfer of title.


5.1.2Insurance Company. The Policies shall be issued by financially sound and
responsible insurance companies authorized to do business in the State and
approved by Lender, such approval not to be unreasonably withheld, delayed or
conditioned.


5.2Casualty and Condemnation.


5.2.1Casualty. If the Property shall sustain a material Casualty, Borrower shall
give prompt notice of such Casualty to Lender and shall promptly commence and
diligently prosecute to completion the Restoration of the Property in accordance
with Section 5.3 hereof. Borrower shall pay all costs and expenses of such
Restoration whether or not such costs and expenses are covered by insurance.
Lender may, but shall not be obligated to, make proof of loss if not made
promptly by Borrower. In the event of a Casualty where the loss and the
applicable Net Proceeds are less than the Restoration Threshold, Borrower may
settle and adjust such claim; provided that (a) no Event of Default has occurred
and remains outstanding and (b) such adjustment is carried out in a commercially
reasonable and timely manner. In the event of a Casualty where the loss or the
applicable Net Proceeds is equal to or greater than the Restoration Threshold or
if an Event of Default has occurred and remains outstanding, Borrower may settle
and adjust such claim only with the prior consent of Lender (which consent shall
not be unreasonably withheld, delayed or conditioned) and Lender shall have the
opportunity to participate, at Borrower's cost and expense, in any such
adjustments. Notwithstanding any Casualty, Borrower shall continue to pay the
Debt at the time and in the manner provided for in this Agreement, the Note and
the other Loan Documents.


5.2.2Condemnation. Borrower shall give Lender prompt notice of any actual or
threatened (to the extent Borrower has knowledge thereof) Condemnation by any
Governmental Authority of all or any part of the Property and shall deliver to
Lender a copy of any and all notices or papers served in connection with such
Condemnation or related proceedings. Borrower may settle and compromise any





--------------------------------------------------------------------------------





Condemnation only with the prior consent of Lender (which consent shall not be
unreasonably withheld, delayed or conditioned) and Lender shall have the
opportunity to participate, at Borrower's cost and expense, in any applicable
litigation or proceeding and settlement discussions in respect thereof and
Borrower shall from time to time deliver to Lender all instruments requested by
Lender to permit such participation. Borrower shall, at its cost and expense,
diligently prosecute any such litigations or proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such litigations or proceedings. Lender is hereby irrevocably
appointed as Borrower's attorney-in-fact, coupled with an interest, with
exclusive power to collect, receive and retain any Award and to make any
compromise or settlement in connection with any Condemnation. Notwithstanding
any Condemnation, Borrower shall continue to pay the Debt at the time and in the
manner provided for in this Agreement, the Note and the other Loan Documents.
Lender shall not be limited to the interest paid on the Award by any
Governmental Authority but shall be entitled to receive interest at the rate or
rates provided herein or in the Note. If any portion of the Property is taken by
any Governmental Authority, Borrower shall promptly commence and diligently
prosecute to completion the Restoration of the Property and otherwise comply
with the provisions of Section 5.3 hereof. If the Property is sold, through
foreclosure or otherwise, prior to the receipt by Lender of the Award, Lender
shall have the right, whether or not a deficiency judgment on the Note shall
have been sought, recovered or denied, to receive the Award or a portion thereof
sufficient to pay the Debt in full.


5.2.3Casualty Proceeds. Notwithstanding the last sentence of
Section 5.1.1(a)(iii) above, and provided that no Event of Default has occurred
and remains outstanding, proceeds received by Lender on account of business or
rental interruption or other loss of income insurance specified in
Section 5.1.1(a)(iii) above with respect to any Casualty shall be deposited by
Lender to Borrower (in installments from time to time, if applicable) to the
extent such proceeds (or a portion thereof) reflects a replacement for lost
Rents for the relevant period, as determined by Lender in good faith. All other
such proceeds shall be held by Lender and disbursed in accordance with
Section 5.3 hereof.


5.3Delivery of Net Proceeds.


5.3.1Minor Casualty or Condemnation. If a Casualty or Condemnation has occurred
to the Property and the Net Proceeds shall be less than the Restoration
Threshold and the costs and expenses to complete the Restoration shall be less
than the Restoration Threshold, the Net Proceeds will be disbursed by Lender to
Borrower upon receipt; provided that all of the conditions set forth in
Section 5.3.2(a) hereof are met and Borrower delivers a written undertaking to
commence and complete the Restoration in an expeditious and diligent fashion and
in accordance with all applicable Legal Requirements. If any Net Proceeds are
received by Borrower and may be retained by Borrower pursuant to the terms
hereof, such Net Proceeds shall, until completion of the Restoration, be held by
Borrower in trust for Lender and shall be segregated from other funds of
Borrower to be used to pay for the costs and expenses of Restoration in
accordance with the terms hereof.


5.3.2Major Casualty or Condemnation.
a.If a Casualty or Condemnation has occurred to the Property and the Net
Proceeds are equal to or greater than the Restoration Threshold or the costs and
expenses to complete the Restoration are equal to or greater than the
Restoration Threshold, Lender shall make the Net Proceeds available for the
Restoration, provided that each of the following conditions is satisfied:
i.no Event of Default shall have occurred and remain outstanding;
ii.(A) in the event the Net Proceeds are Insurance Proceeds, less than
twenty-five percent (25%) of the total floor area of the Improvements at the
Property has been damaged, destroyed or rendered unusable as a result of such
Casualty or (B) in the event the Net Proceeds are an





--------------------------------------------------------------------------------





Award, less than ten percent (10%) of the land constituting the Property is
taken, and such land is located along the perimeter or periphery of the
Property, and no portion of the Improvements is the subject of the Condemnation;
iii.Leases requiring payment of annual rent equal to not less than eighty
percent (80%) of the Gross Income received by Borrower during the twelve (12)
month period immediately preceding the Casualty or Condemnation and all Major
Leases shall remain in full force and effect during and after the completion of
the Restoration without abatement of rent beyond the time required for
Restoration, notwithstanding the occurrence of such Casualty or Condemnation;
iv.Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than sixty (60) days after the occurrence of such
Casualty or Condemnation) and shall diligently pursue the same to satisfactory
completion;
v.Lender shall be satisfied that any operating deficits and all scheduled
payments under this Agreement and the other Loan Documents (including scheduled
payments of principal and interest) will be paid during the period required for
Restoration from (A) the Net Proceeds, (B) the Insurance Proceeds of the
business or rental interruption or other loss of income insurance specified in
Section 5.1.1(a)(iii) hereof or (C) other funds of Borrower;
vi.Lender shall be satisfied that the Restoration will be completed on or before
the earliest to occur of (A) the date that is six (6) months prior to the
Maturity Date, (B) the earliest date required for such completion under the
terms of any Lease, (C) the date, if any, required under the applicable Legal
Requirements for such completion, or (D) 30 days prior to the expiration of the
insurance coverage specified in Section 5.1.1(a)(iii) hereof;
vii.the Property and the use thereof after the Restoration will be in compliance
with and permitted under all applicable Legal Requirements;
viii.the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance with all applicable Legal Requirements;
ix.such Casualty or Condemnation, as applicable, does not result in the loss of
access to the Property or the Improvements;
x.Reserved;
xi.after giving effect to such Restoration, the pro forma Debt Service Coverage
Ratio for the twelve (12) full calendar months immediately following such
Restoration shall not be less than the Debt Service Coverage Ratio for the
twelve (12) full calendar months immediately preceding such Casualty or
Condemnation;
xii.Lender shall be satisfied that, upon the completion of the Restoration, the
Loan-to-Value Ratio shall be not greater than 60 percent;
xiii.Borrower shall deliver, or cause to be delivered, to Lender a signed,
detailed budget approved in writing by Borrower's architect or engineer stating
all of the costs and expenses of completing the Restoration, which budget shall
be acceptable to Lender; and
xiv.the Net Proceeds, together with any cash or cash equivalent deposited by
Borrower with Lender, are sufficient, in Lender's reasonable judgment, to pay
for all costs and expenses of the Restoration in full.
b.The Net Proceeds shall be paid directly to Lender and held by Lender in an
interest-bearing account and, until disbursed in accordance with the provisions
of this Section 5.3.2, shall constitute additional security for the Obligations.
The Net Proceeds (including all interest earned thereon) shall be disbursed by
Lender to, or as directed by, Borrower from time to time during the course of
the Restoration, upon receipt of evidence satisfactory to Lender that (i) all
requirements set forth in Section 5.3.2(a) have been satisfied, (ii) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
Restoration have been paid for in full, and (iii) there exist no notices of
pendency, stop orders, mechanic's or materialman's liens or notices of intention
to file same, or any other liens or encumbrances of any





--------------------------------------------------------------------------------





nature whatsoever on the Property arising out of the Restoration which have not
either been fully bonded by a surety company acceptable to Lender, to the
satisfaction of Lender and discharged of record or, in the alternative, fully
insured to the satisfaction of Lender by the title insurance company issuing the
Title Insurance Policy.
c.All plans and specifications in connection with the Restoration shall be
subject to the prior approval of Lender and an independent architect or engineer
selected by Lender (the "Casualty Consultant"). The plans and specifications
shall require that the Restoration be completed in a first-class workmanlike
manner at least equivalent to the quality and character of the original work in
the Improvements so that, upon completion thereof, the Property shall be at
least equal in value and general utility to the Property prior to the Casualty
or Condemnation, as applicable (it being understood, however, that (i) Borrower
shall not be obligated to restore the Property to the precise condition of the
Property prior to such Casualty or Condemnation, as applicable, and (ii) in the
case of a partial Condemnation, the Restoration shall be done to the extent
reasonably practicable after taking into account the consequences of such
partial Condemnation; provided that the Property shall be restored, to the
extent reasonably practicable, to be of at least equal value and of
substantially the same character as prior to the Casualty or Condemnation, as
applicable). Borrower shall restore all Improvements such that when they are
fully restored and/or repaired, such Improvements and their contemplated use
fully comply with all applicable Legal Requirements. The identity of the
contractors, subcontractors and materialmen engaged in the Restoration, as well
as the contracts under which they have been engaged, shall be subject to the
prior approval of Lender and the Casualty Consultant. All costs and expense
incurred by Lender in connection with recovering, holding, and disbursing the
Net Proceeds for the Restoration (including, without limitation, reasonable
attorneys' fees and expenses and the Casualty Consultant's fees and
disbursements) shall be paid by Borrower.
d.In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs and expenses actually
incurred from time to time for work in place as part of the Restoration, as
certified by the Casualty Consultant, less the Casualty Retainage. The term
"Casualty Retainage" shall mean, as to each contractor, subcontractor or
materialman engaged in the Restoration, an amount equal to ten percent (10%) of
the costs and expenses actually incurred for work in place as part of the
Restoration, as certified by the Casualty Consultant, until the Restoration has
been completed. The Casualty Retainage shall in no event, and notwithstanding
anything to the contrary set forth above in this Section 5.3.2(d), be less than
the amount actually held back by Borrower from contractors, subcontractors and
materialmen engaged in the Restoration. The Casualty Retainage shall not be
released until the Casualty Consultant certifies to Lender that the Restoration
has been completed in accordance with the provisions of this Section 5.3.2 and
that all approvals necessary for the re-occupancy and use of the Property have
been obtained from all applicable Governmental Authorities, and Lender receives
evidence satisfactory to Lender that the costs and expenses of the Restoration
have been paid in full or will be paid in full out of the Casualty Retainage;
provided, however, that Lender will release the portion of the Casualty
Retainage being held with respect to any contractor, subcontractor or
materialman engaged in the Restoration as of the date upon which (i) the
Casualty Consultant certifies to Lender that such contractor, subcontractor or
materialman has satisfactorily completed all work and has supplied all materials
in accordance with the provisions of the contractor's, subcontractor's or
materialman's contract, (ii) such contractor, subcontractor or materialman
delivers lien waivers and evidence of payment in full of all sums due to such
contractor, subcontractor or materialman as may be reasonably requested by
Lender or by the title insurance company issuing the Title Insurance Policy, and
(iii) Lender receives an endorsement to the Title Insurance Policy insuring the
continued priority of the Lien of the Security Instrument and evidence of
payment of any premium payable in connection with such endorsement. If required
by Lender, the release of any such portion of the Casualty Retainage shall be
approved by the surety company, if any, which has issued a payment or
performance bond with respect to the applicable contractor, subcontractor or
materialman.





--------------------------------------------------------------------------------





e.Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than twice every calendar month.
f.If at any time the Net Proceeds or the undisbursed balance thereof shall not,
in the opinion of Lender in consultation with the Casualty Consultant, be
sufficient to pay in full the balance of the costs and expenses which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the "Net
Proceeds Deficiency") with Lender before any further disbursement of the Net
Proceeds shall be made. The Net Proceeds Deficiency deposited with Lender shall
be held by Lender and shall be disbursed for costs and expenses actually
incurred in connection with the Restoration on the same terms and conditions
applicable to the disbursement of the Net Proceeds, and until so disbursed
pursuant to this Section 5.3.2 shall constitute additional security for the
Obligations.
g.The excess, if any, of the Net Proceeds and the remaining balance, if any, of
the Net Proceeds Deficiency deposited with Lender after (i) the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 5.3.2 and (ii) the receipt by
Lender of evidence satisfactory to Lender that all costs and expenses incurred
in connection with the Restoration have been paid in full shall be remitted by
Lender to Borrower, provided that no Event of Default has occurred and remains
outstanding; provided, however, that, in the case of a Condemnation, the amount
returned to Borrower in accordance with this Section 5.3.2(g) shall not exceed
the amount of the Net Proceeds Deficiency deposited by Borrower with the balance
being applied to the Debt in the manner provided for in Section 5.3.2(h) hereof.
h.All Net Proceeds not required (i) to be made available for the Restoration or
(ii) to be returned to Borrower as excess Net Proceeds pursuant to
Section 5.3.2(g) hereof may be retained and applied by Lender toward the payment
of the Debt, whether or not then due and payable, or, at the discretion of
Lender, the same may be paid, either in whole or in part, to Borrower for such
purposes as Lender shall approve in its sole discretion.


VI.RESERVE FUNDS.


6.1Debt Service Reserve Funds.


6.1.1Deposit of Debt Service Reserve Funds.


a.On the Closing Date, Borrower shall deposit with Lender $1,085,802.10. Amounts
deposited pursuant to this Section 6.1.1 are referred to herein as the "Debt
Service Reserve Funds" and the account in which such amounts are held by Lender
shall hereinafter be referred to as the "Debt Service Reserve Account."
b.Following the release of the Debt Service Reserve Funds from the Debt Service
Reserve Account pursuant to Section 6.1.2(a), if and whenever, from time to
time, the EBITDA of Guarantor falls below the Required Minimum EBITDA, then
Borrower or Guarantor shall within one hundred (100) days of receipt of written
notice from Lender deposit with Lender into the Debt Service Reserve Account new
funds in an amount equal to six (6) months of Debt Service and, thereafter, so
long as the EBITDA of Guarantor remains below the Required Minimum EBITDA,
maintain with Lender in the Debt Service Reserve Account funds in an amount
equal to six (6) months of Debt Service. Thereafter, if the EBITDA of Guarantor
is equal to or greater than the Required Minimum EBITDA for a Fiscal Year, any
Debt Service Reserve remaining shall be returned to Borrower (it being
understood that new Debt Service Reserve Funds may again be required at a later
time if the provisions of this Section 6.1.1(b) then apply).





--------------------------------------------------------------------------------





6.1.2Release of Debt Service Reserve Funds.
a.Following the end of the Fiscal Year ending on or about March 31, 2019, upon
the written request of Borrower, Lender shall disburse the Debt Service Reserve
Funds to Borrower provided that (i) the EBITDA for Guarantor for the immediately
preceding two (2) Fiscal Years was equal to or greater than Required Minimum
EBITDA, (ii) no more than two (2), non-consecutive fiscal quarters during such
period of calculation resulted in a negative EBITDA for Guarantor, and
(iii) Lender has satisfactorily reviewed Guarantor's audited financial
statements for such previous two (2) Fiscal Years. Any Debt Service Reserve
remaining after the Debt has been paid in full shall be returned to Borrower.
b.All costs and expenses incurred by Lender in connection with holding and
disbursing the Debt Service Reserve Funds (including, without limitation, the
costs and expenses of the inspections, if any, required hereunder) shall be paid
by Borrower.


6.2Tax Funds.
6.2.1Deposits of Tax Funds. In the event Borrower at any time during the Term
fails to pay Taxes prior to such Taxes becoming delinquent, Lender may by notice
to Borrower elect to require Borrower to maintain Reserve Funds for Taxes. If
Lender so elects, on each Monthly Payment Date, Borrower shall deposit with
Lender an amount equal to one-twelfth (1/12) of the Taxes (the "Monthly Tax
Deposit") that Lender estimates will be payable during the next ensuing twelve
(12) months in order to accumulate sufficient funds to pay all such Taxes at
least thirty (30) days prior to their respective due dates. Amounts deposited
pursuant to this Section 6.2.1 are referred to herein as the "Tax Funds" and the
account in which such amounts are held by Lender shall hereinafter be referred
to as the "Tax Account." If at any time Lender reasonably determines that the
Tax Funds will not be sufficient to pay the Taxes at least thirty (30) days
prior to the respective due dates, Lender shall notify Borrower of such
determination and the monthly deposits for Taxes shall be increased by the
amount that Lender estimates is sufficient to make up the deficiency at least
thirty (30) days prior to the respective due dates for the Taxes; provided that
if Borrower receives notice of any such deficiency after the date that is thirty
(30) days prior to the date that Taxes are due, Borrower will deposit such
amount within one (1) Business Day after its receipt of such notice.


6.2.2Release of Tax Funds.
a.Lender will apply the Tax Funds to payments of Taxes required to be made by
Borrower pursuant to Section 4.1.2 hereof and under the Security Instrument.
Borrower shall furnish Lender with all bills, statements and estimates for Taxes
at least thirty (30) days prior to the date on which such Taxes first become
payable or as soon thereafter as such bills, statements, and estimates are
received by Borrower. In making any payment relating to Taxes, Lender may do so
according to any bill, statement or estimate procured from the public office
(with respect to Taxes) without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof. If the amount of the Tax Funds
shall exceed the amounts due for Taxes, Lender shall, in its sole discretion,
return any excess to Borrower or credit such excess against future payments to
be made to the Tax Funds. Any Tax Funds remaining after the Debt has been paid
in full shall be returned to Borrower.
b.All costs and expenses incurred by Lender in connection with holding and
disbursing the Tax Funds (including, without limitation, the costs and expenses
of the inspections, if any, required hereunder) shall be paid by Borrower.


6.3Insurance Funds.


6.3.1Deposits of Insurance Funds. In the event at any time during the Term
Borrower fails to pay Insurance Premiums or maintain insurance as required by
this Agreement, Lender may by





--------------------------------------------------------------------------------





notice to Borrower elect to require Borrower to maintain Reserve Funds for
Insurance Premiums. If Lender so elects, Borrower shall deposit with Lender an
amount equal to one-twelfth (1/12) of the Insurance Premiums (the "Monthly
Insurance Deposit") that Lender estimates will be payable for the renewal of the
coverages afforded by the Policies upon the expiration thereof in order to
accumulate sufficient funds to pay all such Insurance Premiums at least thirty
(30) days prior to the expiration of the Policies. Amounts deposited pursuant to
this Section 6.3.1 are referred to herein as the "Insurance Funds" and the
account in which such amounts are held by Lender shall hereinafter be referred
to as the "Insurance Account." If at any time Lender reasonably determines that
the Insurance Funds will not be sufficient to pay the Insurance Premiums at
least thirty (30) days prior to the expiration of the Policies, Lender shall
notify Borrower of such determination and the monthly deposits for Insurance
Premiums shall be increased by the amount that Lender estimates is sufficient to
make up the deficiency at least thirty (30) days prior to expiration of the
Policies; provided that if Borrower receives notice of any such deficiency after
the date that is thirty (30) days prior to expiration of the Policies, Borrower
will deposit such amount within one (1) Business Day after its receipt of such
notice.


6.3.2Release of Insurance Funds.
a.Lender will apply the Insurance Funds to payments of Insurance Premiums for
the Policies required to be maintained by Borrower pursuant to Section 5.1.1
hereof. Borrower shall furnish Lender with all bills, invoices and statements
for Insurance Premiums at least thirty (30) days prior to the date on which such
Insurance Premiums first become payable. In making any payment relating to
Insurance Premiums, Lender may do so according to any bill, invoice or statement
procured from the insurance company or its agent, without inquiry into the
accuracy of such bill, invoice or statement. If the amount of the Insurance
Funds shall exceed the amounts due for Insurance Premiums, Lender shall, in its
sole discretion, return any excess to Borrower or credit such excess against
future payments to be made to the Insurance Funds. Any Insurance Funds remaining
after the Debt has been paid in full shall be returned to Borrower.
b.All costs and expenses incurred by Lender in connection with holding and
disbursing the Insurance Funds (including, without limitation, the costs and
expenses of the inspections, if any, required hereunder) shall be paid by
Borrower.


6.4Reserve Funds.


6.4.1Security Interest. Borrower hereby pledges to Lender, and grants a security
interest in, any and all monies now or hereafter deposited in the Reserve Funds
as additional security for the performance of the Obligations. Until expended or
applied as provided in this Agreement, the Reserve Funds shall constitute
additional security for the performance of the Obligations. Lender shall have no
obligation to release any of the Reserve Funds while any Default or Event of
Default has occurred and remains outstanding. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, upon the occurrence of
an Event of Default, Lender may, in addition to any and all other rights and
remedies available to Lender, apply any sums then present in the Reserve Funds
to the payment of the Debt in any order, proportion and priority as Lender may
determine in its sole and absolute discretion. Borrower shall not further
pledge, assign or grant any security interest in any Reserve Fund or permit any
lien or encumbrance to attach thereto, or any levy to be made thereon, or any
UCC-1 Financing Statements, except those naming Lender as the secured party, to
be filed with respect thereto.


6.4.2Reserve Funds Generally. The Reserve Funds shall be held in Borrower's name
(and at Borrower's sole risk) and shall be under the control of Lender but shall
not be commingled with Lender's own funds. Borrower may direct that the Reserve
Funds be invested in investment products made available by Lender in its sole
discretion. Lender shall not be liable for any loss sustained on the





--------------------------------------------------------------------------------





investment of any funds constituting Reserve Funds. Borrower shall deposit with
Lender an amount equal to the actual losses sustained on the investment of any
funds constituting Reserve Funds within five (5) Business Days of Lender’s
notice. All interest on Reserve Funds shall be paid to Borrower and not retained
in the Debt Service Reserve Account.


6.4.3Indemnity. Borrower shall indemnify Lender and hold Lender harmless from
and against any and all actions, suits, claims, demands, liabilities, losses,
damages, obligations and costs and expenses (including reasonable attorneys'
fees and expenses) arising from or in any way connected with the Reserve Funds,
other than Lender's investment or use thereof, or the performance of the
obligations for which the Reserve Funds were established. Borrower shall assign
to Lender all rights and claims Borrower may have against all Persons supplying
labor, materials or other services which are to be paid or reimbursed from or
secured by the Reserve Funds; provided, however, that Lender may not pursue any
such right or claim unless an Event of Default has occurred and remains
outstanding.


VII.TRANSFERS.


7.1Transferring, Conveying, or Encumbering the Land, Equipment, Improvements or
Interests in Borrower; Change of Control.


i.Borrower may not voluntarily, involuntarily or by operation of law agree to,
cause, suffer or permit any of the following (each a "Transfer"), without, in
each instance, the prior written consent of Lender: (i) any sale, transfer,
lease or conveyance of any interest of Borrower, legal or equitable, in the Land
or the Improvements (other than fixtures), or any sale, transfer, lease or
conveyance of any interest of Borrower, legal or equitable, of fixtures outside
of Borrower's ordinary course of business; (ii) any change in the ownership in
Borrower or Guarantor, any addition to, withdrawal of or other change in the
members or shareholders, in Borrower or Guarantor, or any sale or transfer of,
or other change in the ownership of, any interest in Borrower or Guarantor; or
(iii) any mortgage, pledge, encumbrance or Liens to be outstanding against the
Land, the Improvements or the Equipment or any portion thereof, or any security
interest to exist therein, except (A) as created by the Security Instrument and
the other Loan Documents which secure the Note, (B) Permitted Encumbrances,
(C) Leases approved by Lender in accordance with Section 4.1.10, and (D) so long
as Guarantor remains a publicly traded company with shares traded on a
nationally recognized stock exchange, sales, transfers and other conveyances of
direct and indirect interests in Guarantor.  Consent by Lender to one transfer
will not be deemed to be a waiver of the right to require consent to future or
successive transfers.


ii.No transfer, conveyance, lease, sale or other disposition will relieve
Borrower from personal liability for its obligations hereunder or under the
Note, whether or not the transferee assumes the Security Instrument. Lender may,
without notice to Borrower, deal with any successor owner of all or any portion
of the Land, the Improvements or the Equipment in the same manner as with
Borrower, without in any way discharging the liability of Borrower hereunder or
under the Note.


VIII.SALE OF LOAN AND PARTICIPATIONS.


8.1Sale of Loan and Participations. Borrower agrees that Lender may elect, at
any time and from time to time, both before and after the occurrence of an Event
of Default, to sell, assign or encumber all or a portion of the Loan and the
Loan Documents, or grant, sell, assign or encumber participations in all or any
portion of its rights and obligations under the Loan and the Loan Documents (any
such grant, sale, assignment, encumbrance or participation a "Secondary Market
Transaction"), and that any such Secondary Market Transaction may be to one or
more financial institutions, private investors, and/or other





--------------------------------------------------------------------------------





entities of any type and any nature, irrespective of the financial status of the
entity, at Lender's discretion, without any notice to or consent from Borrower.
Borrower further agrees that Lender may, without any notice to or consent from
Borrower, disseminate to any such actual or potential purchaser(s), assignee(s),
lender(s) or participant(s) all documents and information (including all
financial information) which has been or is hereafter provided to or known to
Lender with respect to: (a) the Property, including the Improvements, and its
operation; (b) any party connected with the Loan (including Borrower, any
partner of Borrower, any constituent partner or member of Borrower and any
Guarantor); and/or (c) any lending relationship other than the Loan which Lender
may have with any party connected with the Loan. In the event of any such
Secondary Market Transaction, Lender and the parties to such transaction will
share in the rights and obligations of Lender as set forth in the Loan Documents
only as and to the extent they agree among themselves. In connection with any
such Secondary Market Transaction, Borrower further agrees that the Loan
Documents will be sufficient evidence of the obligations of Borrower to each
purchaser, assignee, lender or participant, and upon written request by Lender,
Borrower will enter into such amendments or modifications to the Loan Documents
as may be reasonably required in order to evidence any such Secondary Market
Transaction. The indemnity obligations of Borrower under the Loan Documents
(including under Section 10.13) will also apply with respect to any purchaser,
assignee, lender or participant. Anything in this Agreement to the contrary
notwithstanding, and without the need to comply with any of the formal or
procedural requirements of this Agreement, including this Section 8.1, Lender
may at any time and from time to time pledge and assign all or any portion of
its rights under all or any of the Loan Documents to a Federal Reserve Bank or a
Federal Home Loan Bank; provided that no such pledge or assignment will release
Lender from its obligations thereunder. In the event Lender sells or assigns the
Loan and the Loan Documents, Lender will endeavor to give Borrower notice
thereof (without liability for failure to so deliver such notice).


8.2Component Notes. Without in any way limiting Lender's other rights under this
Agreement or any other Loan Document (including Lender's rights under the
immediately preceding paragraph), Lender shall have the right, at any time and
in its sole and absolute discretion, to require Borrower to execute and deliver
new component notes to replace the Note or modify the Note to reflect multiple
components of or participations in the Loan, which notes may be paid in such
order of priority as may be designated by Lender, provided that (a) the
aggregate principal amount of such component notes shall, on the date created,
equal the Outstanding Principal Balance immediately prior to the creation of
such component notes, (b) the weighted average interest rate of all such
component notes shall, on the date created, equal the interest rate which was
applicable to the Loan immediately prior to the creation of such component
notes, and (c) the scheduled debt service payments on all such component notes
shall, on the date created, equal the scheduled debt service payments under the
Loan immediately prior to the creation of such component notes. Borrower, at its
cost and expense, shall cooperate with all reasonable requests of Lender in
order to establish the component notes and shall execute and deliver, and cause
to be executed and delivered, such documents as shall reasonably be required by
Lender in connection therewith, all in form and substance reasonably
satisfactory to Lender (including, without limitation, the severance of security
documents). Borrower hereby absolutely and irrevocably appoints Lender as its
true and lawful attorney, coupled with an interest, in its name and stead to
make and execute all documents necessary or desirable to establish the component
notes as described in this Section 8.2, Borrower ratifying all that its said
attorney shall do by virtue thereof; provided, however, Lender shall not make or
execute any such documents under such power until three (3) days after notice
has been given to Borrower by Lender of Lender's intent to exercise its rights
under such power. Borrower shall pay all costs and expenses in connection with
the creation of the component notes and all requirements relating thereto.





--------------------------------------------------------------------------------





IX.DEFAULTS.
9.1Event of Default.
a.Each of the following events shall constitute an event of default hereunder
(an "Event of Default"):
i.if any monthly Debt Service or any monthly deposit of Reserve Funds is not
paid when due and such failure continues for three Business Days or the payment
due on the Maturity Date is not paid when due;
ii.if any of the Taxes or Other Charges are not paid when due and such failure
continues for ten Business Days after the earlier of knowledge of Borrower
thereof or written notice from Lender;
iii.if the Policies required hereunder are not kept in full force and effect;
iv.if Borrower commits, permits or suffers a Transfer in violation of the
provisions of this Agreement or Article 6 of the Security Instrument;
v.if any certification, representation or warranty made by Borrower herein or in
any other Loan Document, or in any report, certificate, financial statement or
other instrument, agreement, or document furnished to Lender shall have been
false or misleading in any material respect as of the date such certification,
representation or warranty was made;
vi.(A) if Borrower or Guarantor shall make an assignment for the benefit of
creditors or (B) upon the declaration by Lender that the same constitutes an
Event of Default (which declaration may be made by Lender in its sole and
absolute discretion), if Guarantor shall make an assignment for the benefit of
creditors;
vii.(A) if Borrower or Guarantor fails or admits its inability to pay debts
generally as they become due or (B) upon the declaration by Lender that the same
constitutes an Event of Default (which declaration may be made by Lender in its
sole and absolute discretion), if Guarantor fails or admits its inability to pay
debts generally as they become due;
viii.(A) if a receiver, liquidator or trustee shall be appointed for Borrower or
Guarantor or if Borrower or Guarantor shall be adjudicated a bankrupt or
insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by or against, consented to, or acquiesced in by, Borrower or
Guarantor, or if any proceeding for the dissolution or liquidation of Borrower
or Guarantor shall be instituted; provided, however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
Borrower or Guarantor, upon the same not being discharged, stayed or dismissed
within sixty (60) days, or (B) upon the declaration by Lender that the same
constitutes an Event of Default (which declaration may be made by Lender in its
sole and absolute discretion), if a receiver, liquidator or trustee shall be
appointed for Guarantor or if Guarantor shall be adjudicated a bankrupt or
insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by or against, consented to, or acquiesced in by, Guarantor, or if any
proceeding for the dissolution or liquidation of Guarantor shall be instituted;
provided, however, if such appointment, adjudication, petition or proceeding was
involuntary and not consented to by Guarantor, upon the same not being
discharged, stayed or dismissed within sixty (60) days or if an order for relief
is entered;
ix.if Borrower or Guarantor attempts to assign its rights under this Agreement
or any of the other Loan Documents or any interest herein or therein in
contravention of the Loan Documents;
x.if Borrower shall be in default beyond any applicable cure periods under any
agreement (other than the Loan Documents) creating a Lien on the Property or any
part thereof and the holder of such Lien commences enforcement proceedings in
respect thereof;





--------------------------------------------------------------------------------





xi.with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;
xii.if Borrower shall continue to be in Default under any of the terms,
covenants or provisions set forth in Section 8.1 hereof, or fails to cooperate
with Lender in connection with a Secondary Market Transaction in accordance with
the terms, covenants and provisions set forth in Section 8.1 hereof, for five
(5) Business Days after notice to Borrower from Lender;
xiii.if there occurs a payment default or other event of default under the Loan
and Security Agreement dated March 15, 2015, between Silicon Valley Bank, as
lender and Guarantor, as borrower, as the same may hereafter be amended,
restated, or replaced, and, after the expiration of any notice or cure periods
provided for thereunder, Silicon Valley Bank accelerates the repayment of
Guarantor’s indebtedness and terminates its commitments to lend to Guarantor
thereunder;
xiv.if Borrower breaches any representation, warranty or covenant contained in
Section 3.1.25 hereof;
xv.if Borrower or Guarantor is in material default under the Major Lease or the
Major Lease is terminated or modified without the prior written consent of
Lender;
xvi.if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement not specified in clauses (i) to (xv)
above, for ten (10) days after notice to Borrower from Lender, in the case of
any Default which can be cured by the payment of a sum of money, or for thirty
(30) days after notice from Lender in the case of any other Default; provided,
however, that if such non‑monetary Default is susceptible of cure but cannot
reasonably be cured within such thirty (30) day period and provided further that
Borrower shall have commenced to cure such Default within such thirty (30) day
period and thereafter diligently and expeditiously proceeds to cure the same,
such thirty (30) day period shall be extended for such time as is reasonably
necessary for Borrower in the exercise of due diligence to cure such Default,
such additional period not to exceed sixty (60) days; or
xvii.if there shall be Default under any of the other Loan Documents beyond any
applicable cure periods contained in such Loan Documents, whether as to
Borrower, Guarantor or the Property, or if any other such event shall occur or
condition shall exist, if the effect of such Default, event or condition is to
accelerate the maturity of any portion of the Debt or to permit Lender to
accelerate the maturity of all or any portion of the Debt.


b.Upon the occurrence of an Event of Default (other than an Event of Default
described in Section 9.1(a)(vi), (vii), or (viii) above) and at any time
thereafter, Lender may, in addition to any other rights or remedies available to
it pursuant to this Agreement and the other Loan Documents or at law or in
equity, take such action, without further notice than is required hereunder or
demand, that Lender deems advisable to protect and enforce its rights against
Borrower and in and to the Property, including, without limitation, by written
notice to Borrower, declaring the Debt to be immediately due and payable, and
Lender may enforce or avail itself of any or all rights or remedies provided in
the Loan Documents against Borrower and the Property, including, without
limitation, all rights or remedies available at law or in equity; and upon any
Event of Default described in Section 9.1(a)(vi), (vii), or (viii) above, the
Debt shall immediately and automatically become due and payable, without notice
or demand, and Borrower hereby expressly waives any such notice or demand,
anything contained herein or in any other Loan Document to the contrary
notwithstanding.


9.2Remedies.
a.Upon the occurrence of an Event of Default, all or any one or more of the
rights, powers, privileges and other remedies available to Lender against
Borrower under this Agreement or any of the other Loan Documents executed and
delivered by Borrower or at law or in equity may be exercised by Lender at any
time and from time to time, whether or not all or any portion of the Debt shall
be





--------------------------------------------------------------------------------





declared due and payable, and whether or not Lender shall have commenced any
foreclosure proceeding or initiated or taken other action for the enforcement of
its rights and remedies under any of the Loan Documents with respect to all or
any part of the Property. Any such actions taken by Lender shall be cumulative
and concurrent and may be pursued independently, singly, successively, together
or otherwise, at such time and in such order as Lender may determine in its sole
and absolute discretion, to the fullest extent permitted by law, without
impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents. Without limiting the generality of the foregoing, Borrower agrees
that, if an Event of Default has occurred and remains outstanding, (i) Lender is
not subject to any "one action" or "election of remedies" law or rule, and
(ii) all liens and other rights, remedies or privileges provided to Lender shall
remain in full force and effect until Lender has exhausted all of its rights and
remedies against the Property and the Security Instrument has been foreclosed,
sold and/or otherwise realized upon in satisfaction of the Obligations or the
Debt has been paid in full.
b.With respect to Borrower and the Property, nothing contained herein or in any
other Loan Document shall be construed as requiring Lender to resort to the
Property for the satisfaction of any of the Debt in any order, proportion or
priority, and Lender may seek satisfaction out of the Property, or any part
thereof, in its sole and absolute discretion in respect of the Debt. In
addition, Lender shall have the right from time to time to partially foreclose
the Security Instrument in any manner and for any amounts secured by the
Security Instrument then due and payable as determined by Lender in its sole and
absolute discretion including, without limitation, the following circumstances:
(i) in the event Borrower defaults beyond any applicable grace period in the
payment of one or more scheduled payments of principal and interest, Lender may
foreclose the Security Instrument to recover such delinquent payments or (ii) in
the event Lender elects to accelerate less than the entire Outstanding Principal
Balance, Lender may foreclose the Security Instrument to recover so much of the
principal balance of the Loan as Lender may accelerate and such other sums
secured by the Security Instrument as Lender may elect. Notwithstanding one or
more partial foreclosures, the Property shall remain subject to the Security
Instrument to secure payment of sums secured by the Security Instrument and not
previously recovered.
c.Upon the occurrence of an Event of Default (but without limiting Lender's
rights under Section 8.1 hereof), Lender shall have the right from time to time
to sever the Note and the other Loan Documents into one or more separate notes,
mortgages and other security documents (collectively, the "Severed Loan
Documents") in such denominations and priority as Lender shall determine in its
sole and absolute discretion for purposes of evidencing and enforcing its rights
and remedies provided hereunder. Borrower shall execute and deliver to Lender
from time to time, promptly after the request of Lender, a severance agreement
and such other documents as Lender shall request in order to effect the
severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Lender. Borrower hereby absolutely and irrevocably
appoints Lender as its true and lawful attorney, coupled with an interest, in
its name and stead to make and execute all documents necessary or desirable to
effect the aforesaid severance, Borrower ratifying all that its said attorney
shall do by virtue thereof; provided, however, Lender shall not make or execute
any such documents under such power until three (3) days after notice has been
given to Borrower by Lender of Lender's intent to exercise its rights under such
power. Borrower shall be obligated to pay any costs or expenses incurred in
connection with the preparation, execution, recording or filing of the Severed
Loan Documents and other matters and documentation in connection therewith. The
Severed Loan Documents shall not contain any representations, warranties or
covenants not contained in the Loan Documents and any such representations and
warranties contained in the Severed Loan Documents will be given by Borrower
only as of the Closing Date.
d.Any amounts recovered from the Property or any other collateral for the Loan
after the occurrence of an Event of Default may be applied by Lender toward the
payment of any principal and/





--------------------------------------------------------------------------------





or interest of the Loan and/or any other amounts due under the Loan Documents in
such order, proportion and priority as Lender in its sole and absolute
discretion shall determine.


9.3Right to Cure Defaults. Lender may, but without any obligation to do so and
without notice to or demand on Borrower and without releasing Borrower from any
obligation hereunder or under the other Loan Documents or being deemed to have
cured any Event of Default, make, do or perform any obligation of Borrower
hereunder or under the other Loan Documents in such manner and to such extent as
Lender may deem necessary. Lender is authorized to enter upon the Property for
such purposes, or appear in, defend, or bring any action or proceeding to
protect its interest in the Property for such purposes. All costs and expenses
incurred by Lender in remedying or attempting to remedy such Event of Default or
such other breach or default by Borrower or in appearing in, defending, or
bringing any action or proceeding shall bear interest at the Default Rate from
the date such costs and expenses were incurred to the date reimbursement payment
is received by Lender. All such costs and expenses incurred by Lender, together
with interest thereon calculated at the Default Rate, shall be deemed to
constitute a portion of the Obligations, shall be secured by the liens and
security interests provided to Lender under the Loan Documents and shall be
immediately due and payable upon demand by Lender therefore.


9.4Remedies Cumulative. The rights, powers and remedies of Lender under this
Agreement shall be cumulative and not exclusive of any other right, power or
remedy which Lender may have against Borrower pursuant to this Agreement or the
other Loan Documents, or existing at law or in equity or otherwise. Lender's
rights, powers and remedies may be pursued singly, concurrently or otherwise, at
such time and in such order as Lender may determine in Lender's sole and
absolute discretion. No delay or omission to exercise any right, power or remedy
accruing upon an Event of Default shall impair any such right, power or remedy
or shall be construed as a waiver thereof, but any such right, power or remedy
may be exercised from time to time and as often as may be deemed expedient. A
waiver of one Default or Event of Default shall not be construed to be a waiver
of any subsequent Default or Event of Default or to impair any right, power or
remedy consequent thereon.


X.MISCELLANEOUS.


10.1Successors and Assigns. This Agreement and all agreements, covenants,
representations and warranties in this Agreement, by or on behalf of Borrower,
shall inure to the benefit of the legal representatives, successors and assigns
of Lender.


10.2Lender's Discretion. Whenever pursuant to this Agreement Lender exercises
any right given to it to approve or disapprove, or any arrangement or term is to
be satisfactory to Lender, the decision of Lender to approve or disapprove or to
decide whether arrangements or terms are satisfactory or not satisfactory shall
(except as is otherwise specifically herein provided) be in the sole discretion
of Lender and shall be final and conclusive.


10.3Governing Law; Waiver of Jury Trial; Jurisdiction. IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS
ARISING HEREUNDER WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF OREGON, APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE
(WITHOUT REGARD TO PRINCIPLES OF CONFLICT LAWS) AND ANY APPLICABLE LAW OF THE
UNITED STATES OF AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW
OF ANY OTHER





--------------------------------------------------------------------------------





JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS AGREEMENT AND THE
NOTE WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF OREGON, AND ANY LAWS OF THE UNITED STATES OF AMERICA APPLICABLE TO NATIONAL
BANKS.
TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER AND BANK HEREBY WAIVE ANY RIGHT
TO A TRIAL BY JURY IN ANY ACTION RELATING TO THE LOAN AND/OR THE LOAN DOCUMENTS.
BORROWER, TO THE FULLEST EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL,
(A) SUBMITS TO PERSONAL JURISDICTION IN THE STATE OF OREGON OVER ANY SUIT,
ACTION OR PROCEEDING BY ANY PERSON ARISING FROM OR RELATING TO THIS AGREEMENT,
(B) AGREES THAT ANY SUCH ACTION, SUIT OR PROCEEDING MAY BE BROUGHT IN ANY STATE
OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF OREGON, (C) SUBMITS
TO THE JURISDICTION AND VENUE OF SUCH COURTS AND WAIVES ANY ARGUMENT THAT VENUE
IN SUCH FORUMS IS NOT CONVENIENT, AND (D) AGREES THAT IT WILL NOT BRING ANY
ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM (BUT NOTHING HEREIN WILL AFFECT
THE RIGHT OF BANK TO BRING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM).
BORROWER FURTHER CONSENTS AND AGREES TO SERVICE OF ANY SUMMONS, COMPLAINT OR
OTHER LEGAL PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY REGISTERED OR
CERTIFIED U.S. MAIL, POSTAGE PREPAID, TO BORROWER AT THE ADDRESSES FOR NOTICES
DESCRIBED IN THIS AGREEMENT, AND CONSENTS AND AGREES THAT SUCH SERVICE WILL
CONSTITUTE IN EVERY RESPECT VALID AND EFFECTIVE SERVICE (BUT NOTHING HEREIN WILL
AFFECT THE VALIDITY OR EFFECTIVENESS OF PROCESS SERVED IN ANY OTHER MANNER
PERMITTED BY LAW).
10.4Modification, Waiver in Writing. No modification, amendment, extension,
discharge, termination or waiver of any provision of this Agreement or of any
other Loan Document, nor consent to any departure by Borrower therefrom, shall
in any event be effective unless the same shall be in a writing signed by the
party against whom enforcement is sought, and then such waiver or consent shall
be effective only in the specific instance, and for the purpose, for which
given. Except as otherwise expressly provided herein, no notice to or demand on
Borrower shall entitle Borrower to any other or future notice or demand in the
same, similar or other circumstances.


10.5Delay Not a Waiver. Neither any failure nor any delay on the part of Lender
in insisting upon strict performance of any term, condition, covenant or
agreement in, or exercising any right, power, remedy or privilege under, this
Agreement or any other Loan Document shall operate as or constitute a waiver
thereof, nor shall a single or partial exercise thereof preclude any other
future exercise, or the exercise of any other right, power, remedy or privilege.
In particular, and not by way of limitation, by accepting payment after the due
date of any amount payable under this Agreement or any other Loan Document,
Lender shall not be deemed to have waived any right either to require prompt
payment when due of all other amounts due under this Agreement or the other Loan
Documents, or to declare a default for failure to effect prompt payment of any
such other amount. Lender shall have the right to waive or reduce any time
periods that Lender is entitled to under the Loan Documents in its sole and
absolute discretion.


10.6Notices. All notices, demands, requests, consents, approvals or other
communications (any of the foregoing, a "Notice") required, permitted, or
desired to be given hereunder shall be in writing (a) sent by telefax (with
answer back acknowledged), (b) sent by registered or certified mail, postage
prepaid, return receipt requested, (c) delivered by hand or (d) delivered by
reputable overnight courier





--------------------------------------------------------------------------------





addressed to the party to be so notified at its address hereinafter set forth,
or to such other address as such party may hereafter specify in accordance with
the provisions of this Section 10.6. Any Notice shall be deemed to have been
received: (i) if sent by telefax, on the date of sending the telefax if sent
during business hours on a Business Day (otherwise on the next Business Day),
(ii) if sent by registered or certified mail, on the date of delivery or the
date of the first attempted delivery, in either case on a Business Day
(otherwise on the next Business Day), (iii) if delivered by hand, on the date of
delivery if delivered during business hours on a Business Day (otherwise on the
next Business Day), and (iv) if sent by an overnight commercial courier, on the
next Business Day, in each case addressed to the parties as follows:
If to Lender:
First Technology Federal Credit Union
3555 SW 153rd Avenue
Beaverton, Oregon 97003
Attention: ___________________
Facsimile No.: ___________________
If to Borrower:
ESI Leasing, LLC
13900 NW Science Park Drive
Portland, Oregon 97229
Attention: Legal Department
Facsimile No.: 503-671-5698
10.7Headings. The Article and/or Section headings and the Table of Contents in
this Agreement are included herein for convenience of reference only and shall
not constitute a part of this Agreement for any other purpose.


10.8Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.


10.9Preferences. Lender shall have the continuing and exclusive right to apply
or reverse and reapply any and all payments by Borrower to any portion of the
Obligations. To the extent Borrower makes any payment to Lender, which payment
or proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other Person under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or proceeds
received, the Obligations or a portion thereof intended to be satisfied shall be
revived and continue in full force and effect, as if such payment or proceeds
had not been received by Lender.





--------------------------------------------------------------------------------





10.10Waiver of Notice. Borrower shall not be entitled to any notices of any
nature whatsoever from Lender except with respect to matters for which this
Agreement or the other Loan Documents specifically and expressly provide for the
giving of notice by Lender to Borrower and except with respect to matters for
which Borrower is not, pursuant to the applicable Legal Requirements, permitted
to waive the giving of notice. Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which this
Agreement or the other Loan Documents do not specifically and expressly provide
for the giving of notice by Lender to Borrower.


10.11Remedies of Borrower. In the event that a claim or adjudication is made
that Lender or its agents have acted unreasonably or unreasonably delayed acting
in any case where, by law or under this Agreement or the other Loan Documents,
Lender or such agent, as the case may be, has an obligation to act reasonably or
promptly, Borrower agrees that neither Lender nor its agents shall be liable for
any monetary damages, and Borrower's sole remedy shall be limited to commencing
an action seeking injunctive relief or declaratory judgment. The parties hereto
agree that any action or proceeding to determine whether Lender or its agent has
acted reasonably shall be determined by an action seeking declaratory judgment.


10.12Expenses; Indemnity.
a.Borrower shall pay or, if Borrower fails to pay, reimburse Lender upon receipt
of notice from Lender, for all reasonable costs and expenses (including
reasonable attorneys' fees and expenses) incurred by Lender in connection with
(i) Borrower's ongoing performance of and compliance with Borrower's agreements
and covenants contained in this Agreement and the other Loan Documents on its
part to be performed or complied with after the Closing Date, including, without
limitation, confirming compliance with environmental and insurance requirements;
(ii) Lender's ongoing performance of and compliance with all agreements and
covenants contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date; (iii) the negotiation,
preparation, execution, delivery and administration of any consents, amendments,
waivers or other modifications to this Agreement and the other Loan Documents
and any other documents or matters requested by Borrower; (iv) the filing and
recording fees and expenses, title insurance and reasonable fees and expenses of
counsel for providing to Lender all required legal opinions, and other similar
expenses incurred, in creating and perfecting the Liens in favor of Lender
pursuant to this Agreement and the other Loan Documents; (v) enforcing or
preserving any rights in response to third party claims or the prosecuting or
defending of any action or proceeding or other litigation or otherwise, in each
case against, under or affecting Borrower, this Agreement, any other Loan
Document, the Property, or any other security given for the Loan; (vi) enforcing
any obligations of, or collecting any payments due from, Borrower or Guarantor
under this Agreement or the other Loan Documents or with respect to the Property
or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a "work‑out" or of
any insolvency or bankruptcy proceedings; and (vii) securing Borrower's
compliance with any requests made by Lender pursuant to the provisions of this
Agreement, including Section 8.1 hereof; provided, however, that Borrower shall
not be liable for the payment of any such costs and expenses to the extent the
same arise by reason of the gross negligence, illegal acts, fraud or willful
misconduct of Lender.
b.Borrower shall indemnify, defend and hold harmless Lender Indemnitees from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature whatsoever (including, without limitation, the reasonable fees and
expenses of counsel for any Lender Indemnitee in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not such Lender Indemnitee shall be designated a party thereto), that
may be imposed on, incurred by, or asserted against any Lender Indemnitee in any
manner relating to or arising out of (i) any breach by Borrower of its
obligations under,





--------------------------------------------------------------------------------





or any misrepresentation by Borrower contained in, this Agreement or the other
Loan Documents, (ii) any misstatement or omission in any report, certificate,
financial statement, other agreement, instrument or document or other materials
or information provided by or on behalf of Borrower pursuant to this Agreement
or any other Loan Document or in connection with the Loan, or (iii) the use or
intended use of the proceeds of the Loan (collectively, the "Indemnified
Liabilities"); provided, however, that Borrower shall not have any obligation to
the Lender Indemnitees hereunder to the extent that such Indemnified Liabilities
arise from the gross negligence, illegal acts, fraud or willful misconduct of an
Lender Indemnitee. To the extent that the undertaking to indemnify, defend and
hold harmless set forth in the preceding sentence may be unenforceable because
it violates any law or public policy, Borrower shall pay the maximum portion
that it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by the Lender Indemnitees.


10.13Offsets, Counterclaims and Defenses. Any assignee of Lender's interest in
and to this Agreement and the other Loan Documents shall take the same free and
clear of all offsets, counterclaims or defenses which are unrelated to such
documents which Borrower may otherwise have against any assignor of such
documents, and no such unrelated offset, counterclaim or defense shall be
interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.


10.14No Joint Venture or Partnership. Borrower and Lender intend that the
relationships created hereunder and under the other Loan Documents be solely
that of borrower and lender. Nothing herein or therein is intended to create a
joint venture, partnership, tenancy-in-common, or joint tenancy relationship
between Borrower and Lender or to grant Lender any interest in the Property
other than that of mortgagee, beneficiary or lender.


10.15Publicity. All news releases, publicity or advertising by Borrower or its
Affiliates through any media which refers to the Loan, the Loan Documents or
Lender or any of its Affiliates shall be subject to the prior approval of
Lender; provided, however, that Guarantor may disclose information related to
the Loan Documents, the Lender and its Affiliates without Lender's prior written
approval to the extent reasonably necessary to meet its obligations under
applicable law, including without limitation, the Exchange Act and rules and
regulations adopted pursuant thereto. Borrower authorizes Lender to issue press
releases, advertisements and other promotional materials in connection with
Lender's own promotional and marketing activities, including in connection with
a Secondary Market Transaction, and such materials may describe the Loan in
general terms or in detail and Lender's participation therein in the Loan.


10.16Waiver of Marshalling of Assets. To the fullest extent permitted by law,
Borrower, for itself and its successors and assigns, waives all rights to a
marshalling of the assets of Borrower, Borrower's partners, members and others
with interests in Borrower, and of the Property, and agrees not to assert any
right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of Lender under the Loan Documents to a sale of the Property for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Property in preference to every other claimant whatsoever.


10.17Waiver of Offsets/Defenses/Counterclaims. Borrower hereby waives the right
to assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by





--------------------------------------------------------------------------------





Lender or its agents or otherwise to offset any obligations to make the payments
required by the Loan Documents. No failure by Lender to perform any of its
obligations hereunder shall be a valid defense to, or result in any offset
against, any payments which Borrower is obligated to make under any of the Loan
Documents.


10.18Conflict; Construction of Documents; Reliance. In the event of any conflict
between the provisions of this Agreement and any of the other Loan Documents,
the provisions of this Agreement shall control. The parties hereto acknowledge
that they were represented by competent counsel in connection with the
negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges and agrees that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender. Lender shall not be subject to any limitation
whatsoever in the exercise of any rights or remedies available to it under any
of the Loan Documents or any other agreements or instruments which govern the
Loan by virtue of the ownership by it or any parent, subsidiary or Affiliate of
Lender of any legal, beneficial or economic interest any of them may acquire in
Borrower, and Borrower hereby irrevocably waives the right to raise any defense
or take any action on the basis of the foregoing with respect to Lender's
exercise of any such rights or remedies. Borrower acknowledges that Lender
engages in the business of real estate financings and other real estate
transactions and investments which may be viewed as adverse to or competitive
with the business of Borrower or its Affiliates.


10.19Brokers and Financial Advisors. Borrower hereby represents that it has
dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders in connection with the transactions contemplated by this
Agreement other than National Mortgage Co. Borrower shall indemnify, defend and
hold Lender harmless from and against any and all liabilities, obligations,
losses, damages, claims, costs and expenses of any kind (including Lender's
attorneys' fees and expenses) in any way relating to or arising from a claim by
any Person that such Person acted on behalf of Borrower in connection with the
transactions contemplated herein. The provisions of this Section 10.19 shall
survive the expiration and termination of this Agreement and the payment of the
Debt.


10.20Prior Agreements. This Agreement and the other Loan Documents contain the
entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, are superseded by the terms of
this Agreement and the other Loan Documents.


10.21Creation of Security Interest. Notwithstanding any other provision set
forth in this Agreement, the Note, the Security Instrument or any of the other
Loan Documents, Lender may at any time grant a security interest in all or any
portion of its rights under this Agreement, the Note, the Security Instrument or
any of the other Loan Documents (including, without limitation, the payments
owing to it) (a) to any Federal Reserve Bank in accordance with Regulation A of
the Board of Governors of the Federal Reserve System or to the central reserve
bank or similar authority of any other country to secure any obligation of
Lender or its Affiliates to such bank or similar authority or (b) to secure any
borrowing by Lender or its Affiliates from any company that purchases or funds
financial assets by issuing commercial paper.


10.22Set-Off. In addition to any other rights and remedies of Lender provided by
the Loan Documents and by law, Lender shall have the right, without prior notice
to Borrower, any such notice being expressly waived by Borrower to the extent
permitted by applicable law, upon any amount





--------------------------------------------------------------------------------





becoming due and payable by Borrower hereunder or under the other Loan Documents
(whether at the stated maturity, by acceleration or otherwise) to set-off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by Lender or any Affiliate of Lender to or for the credit or the account
of Borrower. Lender agrees to promptly notify Borrower after any such set-off
and application made by Lender; provided that the failure to give such notice
shall not affect the validity of such set-off and application.


10.23Approvals; Third Parties; Conditions.
a.All approval rights retained or exercised by Lender with respect to any
Leases, contracts, plans, studies and other matters are solely to facilitate
Lender's credit underwriting, and shall not be deemed or construed as a
determination that Lender has passed on the adequacy thereof for any other
purpose and may not be relied upon by Borrower or any other Person.
b.This Agreement and the other Loan Documents are for the sole and exclusive use
of Borrower and Lender and may not be enforced, nor relied upon, by any other
Person. Nothing contained in this Agreement or the other Loan Documents shall be
deemed to confer upon any Person other than Borrower and Lender any right to
insist upon or to enforce the performance or observance of any of the terms,
covenants and conditions contained herein or therein. All conditions to the
obligations of Lender hereunder or under the other Loan Documents are imposed
solely and exclusively for the benefit of Lender and no other Person shall have
standing to require satisfaction of such conditions or be entitled to assume
that Lender will refuse to make the Loan (or, if applicable, make any advances)
or otherwise perform or satisfy such obligations in the absence of strict
compliance with any or all of such conditions and no other Person shall under
any circumstances be deemed to be a beneficiary of such conditions, any or all
of which may be freely waived in whole or in part by Lender at any time in
Lender's sole and absolute discretion.


10.24Limitation on Liability of Lender's Officers, Employees, Etc. Any
obligation or liability whatsoever of Lender which may arise at any time under
this Agreement or any other Loan Document shall be satisfied, if at all, out of
Lender's interest in the Property only. No such obligation or liability shall be
personally binding upon, nor shall resort for the enforcement thereof be had to,
any other asset or property of Lender or the asset or property of any of
Lender's shareholders, directors, officers, employees or agents, regardless of
whether such obligation or liability is in the nature of contract, tort or
otherwise.


10.25Oregon Statutory Warning. UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND
COMMITMENTS MADE BY A LENDER CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH
ARE NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE
BORROWER'S PRINCIPAL RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE
SIGNED BY LENDER TO BE ENFORCEABLE.
[NO FURTHER TEXT ON THIS PAGE]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
 
LENDER:
FIRST TECHNOLOGY FEDERAL CREDIT UNION, a federally chartered credit union
By:
Name: 
Title:





[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------











 
BORROWER:
ESI LEASING, LLC, an Oregon limited liability company
By:
Paul R. Oldham, Manager












